UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09293 DAVIS VARIABLE ACCOUNT FUND, INC. (Exact name of registrant as specified in charter) 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Address of principal executive offices) Thomas D. Tays Davis Selected Advisers, L.P. 2949 East Elvira Road, Suite 101 Tucson, AZ85756 (Name and address of agent for service) Registrant’s telephone number, including area code: 520-806-7600 Date of fiscal year end: December 31, 2011 Date of reporting period: June 30, 2011 ITEM 1.REPORT TO STOCKHOLDERS DAVIS VARIABLE ACCOUNT FUND, INC. Table of Contents Management’s Discussion of Fund Performance: Davis Value Portfolio 2 Davis Financial Portfolio 4 Davis Real Estate Portfolio 6 Fund Overview: Davis Value Portfolio 8 Davis Financial Portfolio 9 Davis Real Estate Portfolio 10 Expense Example 11 Schedule of Investments: Davis Value Portfolio 12 Davis Financial Portfolio 16 Davis Real Estate Portfolio 19 Statements of Assets and Liabilities 22 Statements of Operations 23 Statements of Changes in Net Assets 24 Notes to Financial Statements 26 Financial Highlights: Davis Value Portfolio 33 Davis Financial Portfolio 34 Davis Real Estate Portfolio 35 Director Approval of Advisory Agreements 36 Fund Information 39 Directors and Officers 40 This Semi-Annual Report is authorized for use by existing shareholders.Prospective shareholders must receive a current Davis Variable Account Fund, Inc. prospectus, which contains more information about investment strategies, risks, charges, and expenses.Please read the prospectus carefully before investing or sending money. Shares of the Davis Variable Account Funds are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS VALUE PORTFOLIO Performance Overview Davis Value Portfolio delivered a total return on net asset value of 2.51% for the six-month period ended June 30, 2011. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 6.02%. Every sector1 within the Index, except for financials, delivered positive returns over the six-month period. The sectorswithin the Index that turned in the strongest performance over the six-month period were health care and energy. The sectors within the Index that turned in the weakest performance over the six-month period were financials and information technology. Factors Impacting the Portfolio’s Performance Consumer staple companies were the most important contributor2 to the Portfolio’s performance, both on an absolute basis and relative to the Index. The Portfolio’s consumer staple companies out-performed the corresponding sector within the Index (up 11% versus up 8% for the Index) and had a higher relative average weighting (16% versus 10% for the Index). Costco Wholesale3 and CVS Caremark were among the most important contributors to performance. Health care companies were also an important contributor to the Portfolio’s absolute performance. The Portfolio’s health care companies under-performed the corresponding sector within the Index (up 9% versus up 14% for the Index), but had a higher relative average weighting (12% versus 11% for the Index) in this stronger performing sector. Pfizer was among the most important contributors to performance. Material companies were the most important detractor from the Portfolio’s absolute and relative performance. The Portfolio’s material companies under-performed the corresponding sector within the Index (down 18% versus up 4% for the Index) and had a higher relative average weighting (9% versus 4% for the Index). Sino-Forest was the single most important detractor from the Portfolio’s performance. Listed in Toronto, but operating predominantly in mainland China,Sino-Forest is a commercial timber plantation manager that enters into long-term leases with Chinese provincial cooperatives and obtains the rights to harvest, sell, and replant trees. Sino-Forest became the target of a short seller that accused Sino-Forest of fraud. Davis Advisors’ portfolio managers continue to monitor and evaluate the situation. Energy companies were also significant detractors from the Portfolio’s performance relative to the Index. The Portfolio’s energy companies under-performed the corresponding sector within the Index (up 2% versus up 11% for the Index), but had a higher relative average weighting (16% versus 13% for the Index) in this stronger performing sector. EOG Resources and Occidental Petroleum were among the most important contributors to performance. OGX Petroleo e Gas Participacoes and Canadian Natural Resources were among the most important detractors from performance. Other important contributors to the Portfolio’s performance included American Express and Iron Mountain.Other important detractors from the Portfolio’s performance included Bank of New York Mellon and Wells Fargo. The Portfolio had approximately 19% of its net assets invested in foreign companies at June 30, 2011. As a whole, those companies under-performed the domestic companies held by the Portfolio. Davis Value Portfolio’s investment objective is long-term growth of capital.There can be no assurance that the Portfolio will achieve its objective. Davis Value Portfolio’s principal risks are: stock market risk, manager risk, common stock risk, financial services risk, foreign country risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 2 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS VALUE PORTFOLIO - (CONTINUED) Comparison of a $10,000 investment in Davis Value Portfolio versus the Standard & Poor’s 500® Indexover 10 years for an investment made on June 30, 2001 Average Annual Total Return for periods ended June 30, 2011 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Value Portfolio 24.51% 1.06% 3.38% 3.22% 0.62% 0.62% Standard & Poor’s 500® Index 30.69% 2.94% 2.72% 1.44% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Value Portfolio contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today.The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed.Portfolio performance changes over time and current performance may be higher or lower than stated.The operating expense ratio may vary in future years.For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account.If performance included the effect of these additional charges, the return would be lower. 3 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL PORTFOLIO Performance Overview Davis Financial Portfolio delivered a total return on net asset value of 1.55% for the six-month period ended June 30, 2011.Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 6.02%. The Index’s banking, diversified financial, and insurance industry groups1 all turned in negative performances, as the Index’s financial sector was the only sector of the Index to turn in a negative performance. Factors Impacting the Portfolio’s Performance The Portfolio’s financial sector holdings out-performed the corresponding sector within the Index (up 2% versus down 3% for the Index).The Portfolio had a limited amount of assets invested in other sectors. Those non-financial holdings, mostly in energy and industrials, overall contributed2 to the Portfolio’s performance. Diversified financial companies were the largest contributor to the Portfolio’s performance. The Portfolio’s diversified financialcompanies out-performed the corresponding industry group within the Index (up 7% versus down 5% for the Index). Oaktree3, American Express, Visa, Moody’s, and Cielo were among the most important contributors to performance. Goldman Sachs, Bank of New York Mellon, Julius Baer Group, and First Marblehead were among the most important detractors from performance. The Portfolio no longer owns Moody’s. Insurance companies also contributed to the Portfolio’s performance. The Portfolio’s insurance companies out-performed the corresponding industry group within the Index (up 1% versus down less than 1% for the Index). Loews, Progressive, and Markel were among the most important contributors to performance. China Life Insurance and Transatlantic Holdings were among the most important detractors from performance. Banking companies were important detractors from the Portfolio’s performance. The Portfolio’s banking companies under-performed the corresponding industry group within the Index (down 10% versus down 7% for the Index).State Bank of India and Wells Fargo were among the most important detractors from performance. The Portfolio had approximately 25% of its net assets invested in foreign companies at June 30, 2011. As a whole, those companies under-performed the domestic companies held by the Portfolio. Davis Financial Portfolio’s investment objective is long-term growth of capital.There can be no assurance that the Portfolio will achieve its objective.Davis Financial Portfolio’s principal risks are: stock market risk, manager risk, common stock risk, concentrated portfolio risk, financial services risk, focused portfolio risk, foreign country risk, under $10 billion market capitalization risk, interest rate sensitivity risk, credit risk, fees and expenses risk, and headline risk.See the prospectus for a full description of each risk. Davis Financial Portfolio concentrates its investments in the financial sector, and it may be subject to greater risks than a portfolio that does not concentrate its investments in a particular sector.The Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of the financial sector more than a portfolio that does not concentrate its portfolio. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 4 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS FINANCIAL PORTFOLIO - (CONTINUED) Comparison of a $10,000 investment in Davis Financial Portfolio versus the Standard & Poor’s 500® Indexover 10 years for an investment made on June 30, 2001 Average Annual Total Return for periods ended June 30, 2011 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Financial Portfolio 21.33% (1.39)% 1.49% 2.61% 0.67% 0.67% Standard & Poor’s 500® Index 30.69% 2.94% 2.72% 1.44% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Financial Portfolio contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today.The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed.Portfolio performance changes over time and current performance may be higher or lower than stated.The operating expense ratio may vary in future years.For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account.If performance included the effect of these additional charges, the return would be lower. Davis Financial Portfolio received a favorable class action settlement from a company that it no longer owns.This settlement had a material impact on the investment performance of the Portfolio in 2009.This was a one-time event that is unlikely to be repeated. 5 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE PORTFOLIO Performance Overview Davis Real Estate Portfolio delivered a total return on net asset value of 10.14% for the six-month period ended June 30, 2011. Over the same time period, the Wilshire U.S. Real Estate Securities Index(“Index”) returned 10.77%. Diversified real estate activities and hotels, resorts & cruise lines were the only sub-industries1 within the Index to deliver negative returns, while office REITs and residential REITs turned in the strongest performances. Factors Impacting the Portfolio’s Performance The Portfolio had more invested in office REITs than in any other sub-industry and they were the most important contributor2 to the Portfolio’s absolute performance. The Portfolio’s office REITs under-performed the corresponding sub-industry within the Index (up 12% versus up 14% for the Index), but had a higher relative average weighting (31% versus 17% for the Index) in this stronger performing sub-industry. DuPont FabrosTechnology3, Coresite Realty, Digital Realty, Boston Properties, and Douglas Emmett were among the most important contributors to performance. Corporate Office Properties was among the most important detractors from performance. Residential REITs were the second most important contributor to the Portfolio’s absolute performance. The Portfolio’s residential REITs performed in-line with the corresponding sub-industry within the Index (both up 14%), but had a lower relative average weighting (12% versus 17% for the Index). American Campus and Essex Property Trust were among the most important contributors to performance. Other important contributors to the Portfolio’s performance included Simon Property Group and Forest City Enterprises. Crown Castle International was the single most important detractor from the Portfolio’s performance. This single holding accounted for the majority of the Portfolio’s under-performance relative to the Index. The Portfolio’s cash position earned very little in today’s low interest rate environment and contributed to the Portfolio’s performance lagging the Index.The Portfolio no longer owns Crown Castle International. Davis Real Estate Portfolio’s investment objective is total return through a combination of growth and income.There can be no assurance that the Portfolio will achieve its objective.Davis Real Estate Portfolio’s principal risks are: stock market risk, manager risk, common stock risk, concentrated portfolio risk, real estate portfolio risk, focused portfolio risk, under $10 billion market capitalization risk, foreign country risk, variable current income risk, headline risk, and fees and expenses risk.See the prospectus for a full description of each risk. Davis Real Estate Portfolio concentrates its investments in the real estate sector, and it may be subject to greater risks than a portfolio that does not concentrate its investments in a particular sector.The Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of the real estate sector much more than a portfolio that does not concentrate its portfolio. Davis Real Estate Portfolio is allowed to focus its investments in fewer companies, and it may be subject to greater risks than a more diversified portfolio that is not allowed to focus its investments in a few companies.Should the portfolio manager determine that it is prudent to focus the Portfolio’s portfolio in a few companies, the Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of its more focused portfolio. 1The companies included in the Wilshire U.S. Real Estate Securities Index are divided into nine sub-industries. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 6 DAVIS VARIABLE ACCOUNT FUND, INC. Management’s Discussion of Fund Performance DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) Comparison of a $10,000 investment in Davis Real Estate Portfolio versus the Standard & Poor’s 500® Index and the Wilshire U.S. Real Estate Securities Indexover 10 years for an investment made on June 30, 2001 Average Annual Total Return for periods ended June 30, 2011 Fund & Benchmark Indices 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Real Estate Portfolio 26.73% (1.43)% 8.65% 8.48% 0.76% 0.76% Standard & Poor’s 500® Index 30.69% 2.94% 2.72% 1.44% Wilshire U.S. Real Estate Securities Index 35.69% 1.70% 10.44% 11.04% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The Wilshire U.S. Real Estate Securities Index is a broad measure of the performance of publicly traded real estate securities. It reflects no deduction for fees or expenses.Investments cannot be made directly in the Index. The performance data for Davis Real Estate Portfolio contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today.The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed.Portfolio performance changes over time and current performance may be higher or lower than stated.The operating expense ratio may vary in future years.For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account.If performance included the effect of these additional charges, the return would be lower. 7 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS VALUE PORTFOLIO June 30, 2011 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/11 Net Assets) (% of 06/30/11 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 78.18% Energy 15.75% 12.78% Common Stock (Foreign) 19.29% Diversified Financials 13.90% 6.89% Convertible Bonds (Foreign) 0.09% Health Care 12.33% 11.70% Short-Term Investments 2.09% Insurance 10.35% 3.75% Other Assets & Liabilities 0.35% Food & Staples Retailing 9.51% 2.32% 100.00% Materials 7.16% 3.66% Food, Beverage & Tobacco 6.79% 5.98% Information Technology 5.90% 17.77% Banks 4.41% 2.76% Retailing 3.66% 3.57% Transportation 2.95% 2.03% Other 2.62% 23.71% Commercial & Professional Services 2.41% 0.58% Automobiles & Components 1.21% 0.78% Real Estate 1.05% 1.72% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/11 Net Assets) Costco Wholesale Corp. Food & Staples Retailing 5.03% American Express Co. Consumer Finance 5.03% Wells Fargo & Co. Commercial Banks 4.30% CVS Caremark Corp. Food & Staples Retailing 4.24% EOG Resources, Inc. Energy 3.93% Bank of New York Mellon Corp. Capital Markets 3.58% Loews Corp. Multi-line Insurance 3.43% Occidental Petroleum Corp. Energy 3.11% Merck & Co., Inc. Pharmaceuticals, Biotechnology & Life Sciences 3.00% Devon Energy Corp. Energy 2.97% 8 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS FINANCIAL PORTFOLIO June 30, 2011 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/11 Net Assets) (% of06/30/11 Stock Holdings) Fund S&P 500® Common Stock (U.S.) 73.09% Diversified Financials 40.57% 6.89% Common Stock (Foreign) 25.26% Insurance 30.09% 3.75% Short-Term Investments 1.56% Banks 15.85% 2.76% Other Assets & Liabilities 0.09% Energy 5.06% 12.78% 100.00% Commercial & Professional Services 4.15% 0.58% Food & Staples Retailing 2.10% 2.32% Retailing 1.30% 3.57% Materials 0.88% 3.66% Information Technology – 17.77% Health Care – 11.70% Other – 34.22% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/11 Net Assets) American Express Co. Consumer Finance 8.77% Oaktree Capital Group LLC, Class A, 144A Diversified Financial Services 8.47% Transatlantic Holdings, Inc. Reinsurance 8.42% Loews Corp. Multi-line Insurance 7.38% Wells Fargo & Co. Commercial Banks 6.59% State Bank of India Ltd., GDR Commercial Banks 6.58% Canadian Natural Resources Ltd. Energy 4.98% Julius Baer Group Ltd. Capital Markets 4.72% Markel Corp. Property & Casualty Insurance 4.62% Bank of New York Mellon Corp. Capital Markets 4.41% 9 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Overview DAVIS REAL ESTATE PORTFOLIO June 30, 2011 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/11 Net Assets) (% of 06/30/11 Long-Term Portfolio) Wilshire U.S. Real Estate Securities Index Common Stock 82.45% Preferred Stock 5.97% Fund Convertible Bonds 2.87% Office REITs 36.89% 17.04% Short-Term Investments 8.47% Residential REITs 16.47% 17.56% Other Assets & Liabilities 0.24% Specialized REITs 14.05% 25.47% 100.00% Retail REITs 11.76% 23.79% Industrial REITs 6.51% 5.89% Real Estate Operating Companies 5.72% 2.11% Other 4.47% 0.50% Diversified REITs 4.13% 7.64% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/11 Net Assets) Alexandria Real Estate Equities, Inc. Office REITs 5.78% Simon Property Group, Inc. Retail REITs 5.76% American Campus Communities, Inc. Residential REITs 4.77% DuPont Fabros Technology Inc. Office REITs 4.61% Forest City Enterprises, Inc., Class A Real Estate Operating Companies 3.81% Vornado Realty Trust Diversified REITs 3.77% Equity Residential Residential REITs 3.56% Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Office REITs 3.26% Entertainment Properties Trust Specialized REITs 3.25% Digital Realty Trust, Inc. Office REITs 3.17% 10 DAVIS VARIABLE ACCOUNT FUND, INC. Expense Example (Unaudited) Example As a shareholder of each Fund, you incur ongoing costs only, including advisory and administrative fees and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in each Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for each Fund is for the six-month period ended June 30, 2011. Please note that the Expense Example is general and does not reflect charges imposed by your insurance company’s separate account or account specific costs, which may increase your total costs of investing in the Fund. If these charges or account specific costs were included in the Expense Example, the expenses would have been higher. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then, multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Value (01/01/11) Ending Account Value (06/30/11) Expenses Paid During Period* (01/01/11-06/30/11) Davis Value Portfolio (annualized expense ratio 0.62%**) Actual Hypothetical Davis Financial Portfolio (annualized expense ratio 0.67%**) Actual Hypothetical Davis Real Estate Portfolio (annualized expense ratio 0.76%**) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. *Expenses are equal to the Fund's annualized operating expense ratio, multiplied by the average account value over the period, multiplied by 181/365 (to reflect the one-half year period). **The expense ratios reflect the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. 11 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO June 30, 2011 (Unaudited) Shares Value (Note 1) COMMON STOCK – (97.47%) CONSUMER DISCRETIONARY – (5.84%) Automobiles & Components – (1.18%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.20%) Hunter Douglas NV(Netherlands) Media – (0.89%) Grupo Televisa S.A., ADR(Mexico) Liberty Media - Starz, Series A* Walt Disney Co. Retailing – (3.57%) Bed Bath & Beyond Inc.* CarMax, Inc.* Expedia, Inc. Liberty Media Corp. - Interactive, Series A* Total Consumer Discretionary CONSUMER STAPLES – (16.32%) Food & Staples Retailing – (9.27%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (6.63%) Coca-Cola Co. Diageo PLC, ADR(United Kingdom) Heineken Holding NV(Netherlands) Kraft Foods Inc., Class A Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (0.42%) Natura Cosmeticos S.A.(Brazil) Procter & Gamble Co. Total Consumer Staples ENERGY – (15.37%) Canadian Natural Resources Ltd.(Canada) China Coal Energy Co. - H(China) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. OGX Petroleo e Gas Participacoes S.A.(Brazil)* Schlumberger Ltd. Transocean Ltd. Total Energy 12 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) June 30, 2011 (Unaudited) Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (28.98%) Banks – (4.30%) Commercial Banks – (4.30%) Wells Fargo & Co. $ Diversified Financials – (13.56%) Capital Markets – (8.09%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. GAM Holding Ltd.(Switzerland) Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (5.03%) American Express Co. Diversified Financial Services – (0.44%) JPMorgan Chase & Co. Visa Inc., Class A Insurance – (10.10%) Insurance Brokers – (0.14%) Aon Corp. Multi-line Insurance – (4.10%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a)(b) Loews Corp. Property & Casualty Insurance – (4.71%) ACE Ltd. Berkshire Hathaway Inc., Class A* 47 Markel Corp.* Progressive Corp. (Ohio) Reinsurance – (1.15%) Everest Re Group, Ltd. Transatlantic Holdings, Inc. Real Estate – (1.02%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (12.03%) Health Care Equipment & Services – (3.70%) Baxter International Inc. Becton, Dickinson and Co. Express Scripts, Inc.* 13 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) June 30, 2011 (Unaudited) Shares Value (Note 1) COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (8.33%) Agilent Technologies, Inc.* $ Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Roche Holding AG - Genusschein(Switzerland) Total Health Care INDUSTRIALS – (5.99%) Capital Goods – (0.76%) Lockheed Martin Corp. Commercial & Professional Services – (2.35%) D&B Corp. Iron Mountain Inc. Transportation – (2.88%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co. Ltd. - H(China) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* PortX Operacoes Portuarias S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (5.75%) Semiconductors & Semiconductor Equipment – (1.77%) Intel Corp. Texas Instruments Inc. Software & Services – (3.30%) Activision Blizzard, Inc. Google Inc., Class A* Microsoft Corp. Technology Hardware & Equipment – (0.68%) Hewlett-Packard Co. Total Information Technology MATERIALS – (6.90%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Sealed Air Corp. Sino-Forest Corp.(Canada)* Sino-Forest Corp., 144A(Canada)*(a)(b) Total Materials 14 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS VALUE PORTFOLIO - (CONTINUED) June 30, 2011 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) TELECOMMUNICATION SERVICES – (0.29%) America Movil SAB de C.V., Series L, ADR(Mexico) $ Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $237,930,603) CONVERTIBLE BONDS – (0.09%) MATERIALS – (0.09%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (b) $ TOTAL CONVERTIBLE BONDS – (Identified cost $736,000) SHORT-TERM INVESTMENTS – (2.09%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.07%, 07/01/11, dated 06/30/11, repurchase value of $8,369,016 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-11.25%, 08/15/11-04/01/40, total market value $8,536,380) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $8,369,000) Total Investments – (99.65%) – (Identified cost $247,035,603) – (c) Other Assets Less Liabilities – (0.35%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $1,026,098 or 0.26% of the Fund's net assets as of June 30, 2011. (b) Restricted Security – See Note 7 of the Notes to Financial Statements. (c) Aggregate cost for federal income tax purposes is $248,811,996.At June 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 15 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO June 30, 2011 (Unaudited) Shares Value (Note 1) COMMON STOCK – (98.35%) CONSUMER DISCRETIONARY – (1.27%) Retailing – (1.27%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (2.06%) Food & Staples Retailing – (2.06%) CVS Caremark Corp. Total Consumer Staples ENERGY – (4.98%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (85.08%) Banks – (15.59%) Commercial Banks – (15.59%) Banco Santander Brasil S.A., ADS(Brazil) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (39.90%) Capital Markets – (18.22%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. GAM Holding Ltd.(Switzerland) Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) T. Rowe Price Group Inc. Consumer Finance – (9.23%) American Express Co.(b) First Marblehead Corp.* Diversified Financial Services – (12.45%) Bank of America Corp. Cielo S.A.(Brazil) Oaktree Capital Group LLC, Class A, 144A(c) RHJ International(Belgium)* Visa Inc., Class A Insurance – (29.59%) Life & Health Insurance – (1.31%) China Life Insurance Co., Ltd., ADR(China) Multi-line Insurance – (7.38%) Loews Corp.(b) 16 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) June 30, 2011 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Property & Casualty Insurance – (9.77%) ACE Ltd. $ Markel Corp.* Progressive Corp. (Ohio) Reinsurance – (11.13%) Everest Re Group, Ltd. Transatlantic Holdings, Inc. Total Financials INDUSTRIALS – (4.09%) Commercial & Professional Services – (4.09%) Iron Mountain Inc. Total Industrials MATERIALS – (0.87%) Sino-Forest Corp.(Canada)* Total Materials TOTAL COMMON STOCK – (Identified cost $56,273,619) SHORT-TERM INVESTMENTS – (1.56%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.07%, 07/01/11, dated 06/30/11, repurchase value of $1,178,002 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-11.25%, 08/15/11-04/01/40, total market value $1,201,560) $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,178,000) Total Investments – (99.91%) – (Identified cost $57,451,619) – (d) Other Assets Less Liabilities – (0.09%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share GDR: Global Depositary Receipt * Non-Income producing security. 17 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS FINANCIAL PORTFOLIO - (CONTINUED) June 30, 2011 (Unaudited) (a) Restricted Security – See Note 7 of the Notes to Financial Statements. (b) A portion of these securities is pledged to cover unfunded capital commitments at June 30, 2011. (c) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $6,398,350 or 8.47% of the Fund's net assets as of June 30, 2011. (d) Aggregate cost for federal income tax purposes is $58,144,663.At June 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 18 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO June 30, 2011 (Unaudited) Shares Value (Note 1) COMMON STOCK – (82.45%) FINANCIALS – (80.16%) Real Estate – (80.16%) Real Estate Investment Trusts (REITs) – (73.63%) Diversified REITs – (3.77%) Vornado Realty Trust $ Industrial REITs – (4.84%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Office REITs – (27.21%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Coresite Realty Corp. Corporate Office Properties Trust Digital Realty Trust, Inc. Douglas Emmett, Inc. DuPont Fabros Technology Inc. Residential REITs – (15.03%) American Campus Communities, Inc. Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Post Properties, Inc. UDR, Inc. Retail REITs – (9.95%) CBL & Associates Properties, Inc. Regency Centers Corp. Simon Property Group, Inc. Specialized REITs – (12.83%) Cogdell Spencer, Inc. Entertainment Properties Trust LaSalle Hotel Properties Plum Creek Timber Co., Inc. Public Storage U-Store-It Trust Ventas, Inc. Real Estate Management & Development – (6.53%) Real Estate Operating Companies – (4.74%) Brookdale Senior Living Inc.* Forest City Enterprises, Inc., Class A* 19 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) June 30, 2011 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Management & Development – (Continued) Real Estate Services – (1.79%) CB Richard Ellis Group, Inc., Class A* $ Total Financials TELECOMMUNICATION SERVICES – (2.29%) American Tower Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $17,538,744) PREFERRED STOCK – (5.97%) FINANCIALS – (5.97%) Real Estate – (5.97%) Real Estate Investment Trusts (REITs) – (5.97%) Industrial REITs – (1.11%) ProLogis, Inc., 6.75%, Series M Office REITs – (4.08%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. Retail REITs – (0.78%) CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $727,490) CONVERTIBLE BONDS – (2.87%) FINANCIALS – (2.87%) Real Estate – (2.87%) Real Estate Investment Trusts (REITs) – (2.39%) Office REITs – (2.39%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ SL Green Realty Corp., 144A Conv. Sr. Notes,, 3.00%, 03/30/27(a) Real Estate Management & Development – (0.48%) Real Estate Operating Companies – (0.48%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $526,588) 20 DAVIS VARIABLE ACCOUNT FUND, INC. Schedule of Investments DAVIS REAL ESTATE PORTFOLIO - (CONTINUED) June 30, 2011 (Unaudited) Principal Value (Note 1) SHORT-TERM INVESTMENTS – (8.47%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.07%, 07/01/11, dated 06/30/11, repurchase value of $2,225,004 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-11.25%, 08/15/11-04/01/40, total market value $2,269,500) $ $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $2,225,000) Total Investments – (99.76%) – (Identified cost $21,017,822) – (b) Other Assets Less Liabilities – (0.24%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $626,325 or 2.39% of the Fund's net assets as of June 30, 2011. (b) Aggregate cost for federal income tax purposes is $22,412,908.At June 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 21 DAVIS VARIABLE ACCOUNT FUND, INC. Statements of Assets and Liabilities At June 30, 2011 (Unaudited) Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio ASSETS: Investments in securities at value* (see accompanying Schedules of Investments) $ $ $ Cash Cash - foreign currencies** – – Receivables: Capital stock sold Dividends and interest Investment securities sold – Prepaid expenses Total assets LIABILITIES: Payables: Capital stock redeemed Investment securities purchased – – Accrued audit fees Accrued custodian fees Accrued management fees Other accrued expenses Total liabilities NET ASSETS $ $ $ SHARES OUTSTANDING NET ASSET VALUE, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ $ $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ $ $ Additional paid-in capital Undistributed net investment income Accumulated net realized gains (losses) from investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency transactions Net Assets $ $ $ *Including: Cost of investments $ $ $ **Cost of cash - foreign currencies – – See Notes to Financial Statements 22 DAVIS VARIABLE ACCOUNT FUND, INC. Statements of Operations For the six months ended June 30, 2011 (Unaudited) Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio INVESTMENT INCOME: Income: Dividends* $ $ $ Interest Total income Expenses: Management fees (Note 3) Custodian fees Transfer agent fees Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees 28 10 Miscellaneous Total expenses Expenses paid indirectly (Note 4) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions Foreign currency transactions – Net realized gain Net increase (decrease) in unrealized appreciation Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ $ $ *Net of foreign taxes withheld as follows $ $ $ – See Notes to Financial Statements 23 DAVIS VARIABLE ACCOUNT FUND, INC. Statements of Changes in Net Assets For the six months ended June 30, 2011 (Unaudited) Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio OPERATIONS: Net investment income $ $ $ Net realized gain from investments and foreign currency transactions Net increase (decrease) in unrealized appreciation on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income – – CAPITAL SHARE TRANSACTIONS: Net decrease in net assets resulting from capital share transactions (Note 5) Total increase (decrease) in net assets NET ASSETS: Beginning of period End of period* $ $ $ *Including undistributed net investment income of $ $ $ See Notes to Financial Statements 24 DAVIS VARIABLE ACCOUNT FUND, INC. Statements of Changes in Net Assets For the year ended December 31, 2010 Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio OPERATIONS: Net investment income $ $ $ Net realized gain from investments and foreign currency transactions Net increase in unrealized appreciation on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income CAPITAL SHARE TRANSACTIONS: Net decrease in net assets resulting from capital share transactions (Note 5) Total increase (decrease) in net assets NET ASSETS: Beginning of year End of year* $ $ $ *Including undistributed (overdistributed) net investment income of $ $ $ See Notes to Financial Statements 25 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Davis Variable Account Fund, Inc. (a Maryland corporation), consists of three series of funds, Davis Value Portfolio, Davis Financial Portfolio, and Davis Real Estate Portfolio (collectively “Funds”).Davis Value Portfolio and Davis Financial Portfolio are registered under the Investment Company Act of 1940 (“40 Act”), as amended, as diversified, open-end management investment companies.Davis Real Estate Portfolio is registered under the 40 Act, as amended, as a non-diversified, open-end management investment company. Only insurance companies, for the purpose of funding variable annuity or variable life insurance contracts, may purchase shares of the Funds.The Funds account separately for the assets, liabilities, and operations of each series.The following is a summary of significant accounting policies followed by the Funds in the preparation of financial statements. Security Valuation - The Funds calculate the net asset value of their shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Funds’ assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Funds’ investment adviser, identifies as a significant event occurring before the Funds’ assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Funds would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Funds’ investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 26 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) The following is a summary of the inputs used as of June 30, 2011 in valuing each Fund’s investments carried at value: Investments in Securities at Value Davis Value Davis Financial Davis Real Estate Portfolio Portfolio Portfolio Valuation inputs Level 1 – Quoted Prices: Equity securities: Consumer discretionary $ $ $ – Consumer staples – Energy – Financials Health care – – Industrials – Information technology – Materials – Telecommunication services – Total Level 1 Level 2 – Other Significant Observable Inputs: Convertible debt securities – Equity securities*: Consumer discretionary – – Consumer staples – – Energy – – Financials Health care – – Industrials – – Materials – – Short-term securities Total Level 2 Level 3 – Significant Unobservable Inputs: Equity securities: Financials – – Total $ $ $ Level 1 to Level 2 Transfers**: Consumer discretionary $ $ – $ – Consumer staples – – Energy – – Financials – Health care – – Industrials – – Materials – – Total $ $ $ – *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. **Application of fair value procedures for securities traded on foreign exchanges triggered transfers between Level 1 and Level 2 assets during the six months ended June 30, 2011. 27 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value for the six months ended June 30, 2011: Davis Financial Portfolio Investment Securities: Beginning balance $ Change in unrealized appreciation (depreciation) – Net purchases (sales) – Ending balance $ The cost of purchases and the proceeds from sales may include securities received or delivered through corporate actions or exchanges.Realized and unrealized gains (losses) are included in the related amounts on investments in the Statement of Operations. Master Repurchase Agreements - The Funds, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts.These balances are invested in one or more repurchase agreements, secured by U.S. Government securities.A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature.Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation.The cost basis of such assets and liabilities is determined based upon historical exchange rates.Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Funds may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar.Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Funds as an unrealized gain or loss.When the forward currency contract is closed, the Funds record a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed.Investments in forward currency contracts may expose the Funds to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books, and the U.S. Dollar equivalent of the amounts actually received or paid.Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate.The Funds include foreign currency gains and losses realized on the sale of investments together with market gains and losses on such investments in the Statements of Operations. 28 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Federal Income Taxes- It is each Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders.Therefore, no provision for federal income or excise tax is required.The Adviser has analyzed the Funds’ tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of June 30, 2011, no provision for income tax would be required in the Funds’ financial statements related to these tax positions.The Funds’ federal and state (Arizona and Maryland) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue.The earliest tax year that remains subject to examination by these jurisdictions is 2007.At December 31, 2010, the Funds had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards Davis Value Davis Financial Davis Real Estate Portfolio Portfolio Portfolio Expiring 12/31/2016 $ – $ $ 12/31/2017 Total $ $ $ The Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted on December 22, 2010. The Act makes changes to several tax rules impacting the Funds.In general, the provisions of the Act will be effective for the Funds’ fiscal year ending December 31, 2011. Although the Act provides several benefits,including the unlimited carryforward of future capital losses, there may be a greater likelihood that all or a portion ofeach Fund’s pre-enactment capital loss carryforwards may expire without being utilized due to the fact that post-enactment capital losses get utilized before pre-enactment capital loss carryforwards.Relevant information regarding the impact of the Act on the Funds, if any, will be contained within the “Federal Income Taxes” section of the Notes to Financial Statements for the fiscal year ending December 31, 2011. Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost.Dividend income is recorded on the ex-dividend date.Dividend income from REIT securities may include return of capital.Upon notification from the issuer, the amount of the return of capital is reclassified to adjust dividend income, reduce the cost basis, and/or adjust realized gain/loss.Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date.Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, foreign currency transactions, passive foreign investment company shares, and partnership income.The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes.Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Funds.The Funds adjust certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Indemnification - Under the Funds’ organizational documents, their officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Funds.In addition, some of the Funds’ contracts with their service providers contain general indemnification clauses.The Funds’ maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Funds cannot be determined and the Funds have no historical basis for predicting the likelihood of any such claims. 29 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period.Actual results may differ from these estimates. Directors Fees and Expenses - The Funds set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. Unfunded Capital Commitments - Unfunded capital commitments represent agreements which obligate a fund to meet capital calls in the future.Payment would be made when a capital call is requested.Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing and the amount of such capital calls cannot readily be determined.Unfunded capital commitments are recorded when capital calls are requested.As of June 30, 2011, unfunded capital commitments in Davis Financial Portfolio amounted to $1,291,188. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the six months ended June 30, 2011 were as follows: Davis Value Davis Financial Davis Real Estate Portfolio Portfolio Portfolio Cost of purchases $ $ $ Proceeds of sales NOTE 3 - INVESTMENT ADVISORY FEES AND OTHER TRANSACTIONS WITH AFFILIATES Advisory fees are paid monthly to the Adviser.The annual rate for each Fund is 0.55% of the average net assets. Boston Financial Data Services, Inc. (“BFDS”) is the Funds’ primary transfer agent.State Street Bank and Trust Company (“State Street Bank”) is the Funds’ primary accounting provider.Fees for such services are included in the custodian fee as State Street Bank also serves as the Funds’ custodian.The Adviser is also paid for certain accounting services.The fee paid to the Adviser for these services for the six months ended June 30, 2011 for Davis Value Portfolio, Davis Financial Portfolio, and Davis Real Estate Portfolio amounted to $3,498, $1,002, and $1,002, respectively.Certain directors and officers of the Funds are also directors and officers of the general partner of the Adviser. Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Funds.DSA-NY performs research and portfolio management services for the Funds under a Sub-Advisory Agreement with the Adviser.The Funds pay no fees directly to DSA-NY. NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Funds. Such reductions amounted to $1 for each Fund during the six months ended June 30, 2011. 30 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 5 - CAPITAL STOCK At June 30, 2011, there were 5 billion shares of capital stock ($0.001 par value per share) authorized. Transactions in capital stock were as follows: Six months ended June 30, 2011 (Unaudited) Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio Shares sold Shares issued in reinvestment of distributions – – Shares redeemed Net decrease Proceeds from shares sold $ $ $ Proceeds from shares issued in reinvestment of distributions – – Cost of shares redeemed Net decrease $ $ $ Year ended December 31, 2010 Davis Value Portfolio Davis Financial Portfolio Davis Real Estate Portfolio Shares sold Shares issued in reinvestment of distributions Shares redeemed Net decrease Proceeds from shares sold $ $ $ Proceeds from shares issued in reinvestment of distributions Cost of shares redeemed Net decrease $ $ $ NOTE 6 - BANK BORROWINGS Each Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes.The purchase of securities with borrowed funds creates leverage in the Fund.Each Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively.Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%.The Funds had no borrowings during the six months ended June 30, 2011. 31 DAVIS VARIABLE ACCOUNT FUND, INC. Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 7 - RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale.They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities in Davis Value Portfolio amounted to $1,375,698 or 0.34% of the Fund’s net assets as of June 30, 2011.The aggregate value of restricted securities in Davis Financial Portfolio amounted to $395,726 or 0.52% of the Fund’s net assets as of June 30, 2011. Information regarding restricted securities is as follows: Fund Security Acquisition Date Principal Shares/ Units Cost per Share/Unit Valuation per Share/Unit as of June 30, 2011 Davis Value Portfolio Fairfax Financial Holdings Ltd., 144A 02/23/10 NA $ $ Davis Value Portfolio Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13 07/17/08 $ $ Davis Value Portfolio Sino-Forest Corp., 144A 12/11/09 NA $ $ Davis Financial Portfolio SKBHC HoldingsLLC 11/08/10 NA $ $ 32 DAVIS VARIABLE ACCOUNT FUND, INC. Financial Highlights DAVIS VALUE PORTFOLIO The following financial information represents selected data for each share of capital stock outstanding throughout each period: Six months ended June 30, 2011 Year ended December 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net Investment Income Net Realized and Unrealized Gains (Losses) Total from Investment Operations Dividends and Distributions: Dividends from Net Investment Income – Distributions from Realized Gains – Total Dividends and Distributions – Net Asset Value, End of Period $ Total Returna % Ratios/Supplemental Data: Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Gross %b % Netc %b % Ratio of Net Investment Income to Average Net Assets %b % Portfolio Turnover Rated 4 % 21 % 20 % 17 % 9 % 19 % a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Total returns are not annualized for periods of less than one year and do not reflect charges attributable to your insurance company’s separate account.Inclusion of these charges would reduce the total returns shown. b Annualized. c The Net Ratio of Expenses to Average Net Assets reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. d The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period.Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. See Notes to Financial Statements 33 DAVIS VARIABLE ACCOUNT FUND, INC. Financial Highlights – (Continued) DAVIS FINANCIAL PORTFOLIO The following financial information represents selected data for each share of capital stock outstanding throughout each period: Six months ended June 30, 2011 Year ended December 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net Investment Income Net Realized and Unrealized Gains (Losses) Total from Investment Operations Dividends and Distributions: Dividends from Net Investment Income – – Distributions from Realized Gains – – – Total Dividends and Distributions – Net Asset Value, End of Period $ Total Returna % % %b % % % Ratios/Supplemental Data: Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Gross %c % Netd %c % Ratio of Net Investment Income to Average Net Assets %c % Portfolio Turnover Ratee 8 % 2 % 10 % 16 % 17 % 9 % a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Total returns are not annualized for periods of less than one year and do not reflect charges attributable to your insurance company’s separate account.Inclusion of these charges would reduce the total returns shown. b Davis Financial Portfolio received a favorable class action settlement from a company that it no longer owns. This settlement had an approximate impact of 0.4% on the investment performance of the Fund in 2009. This was a one-time event that is unlikely to be repeated. c Annualized. d The Net Ratio of Expenses to Average Net Assets reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. e The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period.Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. See Notes to Financial Statements 34 DAVIS VARIABLE ACCOUNT FUND, INC. Financial Highlights – (Continued) DAVIS REAL ESTATE PORTFOLIO The following financial information represents selected data for each share of capital stock outstanding throughout each period: Six months ended June 30, 2011 Year ended December 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net Investment Income Net Realized and Unrealized Gains (Losses) Total from Investment Operations Dividends and Distributions: Dividends from Net Investment Income Distributions from Realized Gains – – – Return of Capital – Total Dividends and Distributions Net Asset Value, End of Period $ Total Returna % Ratios/Supplemental Data: Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Gross %b % Netc %b % Ratio of Net Investment Income to Average Net Assets %b % Portfolio Turnover Rated 28 % 43 % 70 % 41 % 49 % 38 % a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Total returns are not annualized for periods of less than one year and do not reflect charges attributable to your insurance company’s separate account.Inclusion of these charges would reduce the total returns shown. b Annualized. c The Net Ratio of Expenses to Average Net Assets reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. d The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period.Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. See Notes to Financial Statements 35 DAVIS VARIABLE ACCOUNT FUND, INC. Director Approval of Advisory Agreements Process of Annual Review The Board of Directors of the Davis Funds oversees the management of each Davis Fund and, as required by law, determines annually whether to approve the continuance of each Davis Fund’s advisory agreement with Davis Selected Advisers, L.P. and sub-advisory agreement with Davis Selected Advisers-NY, Inc. (jointly “Davis Advisors” and “Advisory Agreements”). As a part of this process the Independent Directors, with the assistance of counsel for the Independent Directors, prepared questions submitted to Davis Advisors in anticipation of the annual contract review. The Independent Directors were provided with responsive background material (including recent investment performance data), and their counsel provided guidance, prior to a separate contract review meeting held in March 2011 where the Independent Directors reviewed and evaluated all information which they deemed reasonably necessary in the circumstances. Upon completion of this review, the Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of Davis Value Portfolio, Davis Financial Portfolio, and Davis Real Estate Portfolio and their shareholders. Reasons the Independent Directors Approved Continuation of the Advisory Agreements The Independent Directors’ determinations were based upon a comprehensive consideration of all information provided to the Independent Directors and were not the result of any single factor. The following facts and conclusions were important, but not exclusive, in the Independent Directors’ recommendation to renew the Advisory Agreements. The Independent Directors considered not only the investment performance of each Fund, but also the full range and quality of services provided by Davis Advisors to each Fund and their shareholders, including whether it: 1. Achieves satisfactory investment results over the long-term after all costs; 2. Handles shareholder transactions, inquiries, requests, and records efficiently and effectively, and provides quality accounting, legal, and compliance services, and oversight of third party service providers; and 3. Fosters healthy investor behavior. Davis Advisors is reimbursed a portion of its costs in providing some, but not all, of these services. A shareholder’s ultimate return is the product of a fund’s results as well as the shareholder’s behavior, specifically in selecting when to invest or redeem. The Independent Directors concluded that, through its actions and communications, Davis Advisors has attempted to have a meaningful, positive impact on investor behavior. The Independent Directors noted the importance of reviewing quantitative measures, but also recognized that qualitative factors are also important in assessing whether Davis Funds shareholders are likely to be well served by the renewal of the Advisory Agreements. They noted both the value and shortcomings of purely quantitative measures, including the data provided by independent service providers, and concluded that while such measures and data may be informative, the judgment of the Independent Directors must take many factors, including those listed below, into consideration in representing the shareholders of the Davis Funds.In connection with reviewing comparative performance information, the Independent Directors generally give greater weight to longer-term measurements. The Independent Directors expect Davis Advisors to employ a disciplined, company-specific, research-driven, businesslike, long-term investment philosophy. The Independent Directors recognized Davis Advisors’ (a) efforts to minimize transaction costs by generally having a long-term time horizon and low portfolio turnover; (b) record of generally producing satisfactory results over longer-term periods; (c) efforts towards fostering healthy investor behavior by, among other things, providing informative and substantial educational material; and (d) efforts to promote shareholder interests by actively speaking out on corporate governance issues. 36 DAVIS VARIABLE ACCOUNT FUND, INC. Director Approval of Advisory Agreements – (Continued) Reasons the Independent Directors Approved Continuation of the Advisory Agreements – (Continued) The Independent Directors reviewed (a) comparative fee and expense information for other funds, as selected and analyzed by a nationally recognized independent service provider; (b) information regarding fees charged by Davis Advisors to other advisory clients, including funds which it sub-advises and private accounts, as well as the differences in the services provided to such other clients; and (c) the fee schedules of each Fund, including an assessment of competitive fee schedules. The Independent Directors reviewed the fixed management fee for each Fund and the profitability of each Fund to Davis Advisors, the extent to which economies of scale might be realized if any of the Funds’ net assets increased, and whether the fixed fee reflected those potential economies of scale. The Independent Directors considered the nature, quality, and extent of the services being provided to each Fund and the costs incurred by Davis Advisors in providing such services. The Independent Directors considered various potential benefits that Davis Advisors may receive in connection with the services it provides under the Advisory Agreements with the Funds, including a review of portfolio brokerage practices. The Independent Directors noted that Davis Advisors does not use client commissions to pay for publications that are available to the general public or for third-party research services. The Independent Directors compared the fees paid to Davis Advisors by the Davis Funds with those paid by Davis Advisor’s sub-advised clients, private account clients, and managed money/wrap clients. To the extent sub-advised or private account fees were lower than fees paid by the Funds, the Independent Directors noted that the range of services provided to the Funds is more extensive and the risks associated with operating SEC registered, publicly traded mutual funds are greater. Serving as the primary adviser for mutual funds is more work because of the complex overlay of regulatory, tax and accounting issues which are unique to mutual funds. In addition, the work required to service shareholders is more extensive because of the significantly greater number of shareholders and managing trading is more complex because of more frequent fund flows, as well as IRS diversification compliance. With respect to risk, not only has regulation become more complex and burdensome, but the scrutiny of regulators and shareholders has gotten more intense. Davis Value Portfolio The Independent Directors noted that Davis Value Portfolio had under-performed its benchmark, the Standard & Poor’s 500® Index, over the one-, three-, and five-year time periods and out-performed over the ten-year time period, all ended February 28, 2011. The Fund under-performed the average performance of its peer group as determined by an independent service provider over the one-, three-, and five-year time periods and out-performed over the ten-year time period, all ended December 31, 2010. The Independent Directors noted that the Fund out-performed the Standard & Poor’s 500® Index in 5 of the 7 rolling five-year time frames and its peer group in all of the 7 rolling five-year time frames ended December 31 for each year from 2004 through 2010. The Fund out-performed both the Index and its peer group in both of the rolling ten-year time frames ended December 31 for each year from 2009 through 2010. The Independent Directors considered the contractual advisory fee, noting that it was below the asset-weighted average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Value Portfolio, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Davis Financial Portfolio The Independent Directors noted that Davis Financial Portfolio had under-performed its benchmark, the Standard & Poor’s 500® Index, over the one-, three-, five-, and ten-year time periods ended February 28, 2011. The Fund out-performed theaverage performance of its peer group as determined by an independent service provider over the three-, five-, and ten-year time periods and matched the one-year time period, all ended December 31, 2010. The Independent Directors noted that the Fund out-performed the Standard & Poor’s 500® Index in 3 of the 7 rolling five-year time frames and its peer group in all of the 7 rolling five-year time frames ended December 31 for each year from 2004 through 2010. The Fund out-performed the Index in 1 of the 2 rolling ten-year time frames and its peer group in both of the rolling ten-year time frames ended December 31 for each year from 2009 through 2010. The Independent Directors considered the contractual advisory fee, noting that it was below the asset-weighted average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Financial Portfolio, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. 37 DAVIS VARIABLE ACCOUNT FUND, INC. Director Approval of Advisory Agreements – (Continued) Davis Real Estate Portfolio The Independent Directors noted that Davis Real Estate Portfolio had under-performed its benchmark, the Wilshire U.S. Real Estate Securities Index, over the one-, three-, five-, and ten-year time periods ended February 28, 2011. The Fund had under-performed theaverage performance of its peer group as determined by an independent service provider over the one-, three-, five-, and ten-year time periods ended December 31, 2010. The Independent Directors noted that the Fund out-performed the Wilshire U.S. Real Estate Securities Index in 1 of the 7 rolling five-year time frames and its peer group in 4 of the 7 rolling five-year time frames ended December 31 for each year from 2004 through 2010. The Fund under-performed both the Index and its peer group in both of the rolling ten-year time frames ended December 31 for each year from 2009 through 2010. The Independent Directors considered the contractual advisory fee, noting that it was below the asset-weighted average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Real Estate Portfolio, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Approval of Advisory Agreements The Independent Directors concluded that Davis Advisors had provided Davis Value Portfolio, Davis Financial Portfolio, and Davis Real Estate Portfolio and their shareholders a reasonable level of both investment and non-investment services. The Independent Directors further concluded that shareholders have received a significant benefit from Davis Advisors’ shareholder oriented approach, as well as the execution of its investment discipline. The Independent Directors determined that the advisory fees for Davis Value Portfolio, Davis Financial Portfolio, and Davis Real Estate Portfolio were reasonable in light of the nature, quality and extent of the services being provided to the Funds, the costs incurred by Davis Advisors in providing such service, and in comparison to the range of the average advisory fees of their peer groups as determined by an independent service provider. The Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of each Fund and their shareholders. The Independent Directors and the full Board of Directors therefore voted to continue the Advisory Agreements. 38 DAVIS VARIABLE ACCOUNT FUND, INC. Fund Information Portfolio Proxy Voting Policies and Procedures The Funds have adopted Portfolio Proxy Voting Policies and Procedures under which the Funds vote proxies relating to securities held by the Funds.A description of the Funds’ Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Funds are required to file Form N-PX, with their complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year.The Funds’ Form N-PX filing is available (i) without charge, upon request, by calling the Funds toll-free at 1-800-279-0279, (ii) on the Funds’ website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Funds file their complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Funds’ Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Funds’ website at www.davisfunds.com, or on the SEC’s website at www.sec.gov.The Funds’ Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 39 DAVIS VARIABLE ACCOUNT FUND, INC. Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon, Feinblatt, Rothman, Hoffberger and Hollander, LLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago. Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corporation (insurance company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). G. Bernard Hamilton (03/18/37) Director Director since 1978 Managing General Partner, Avanti Partners, L.P. (investment partnership), retired 2005. 13 none Samuel H. Iapalucci (07/19/52) Director Director since 2006 Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Chairman, NorthRoad Capital Management, LLC (investment management firm) since June 2002. 13 none Marsha Williams (03/28/51) Director Director since 1999 Retired; former Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT). 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Company, NV (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 40 DAVIS VARIABLE ACCOUNT FUND, INC. Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. 16 Director, the Selected Funds (consisting of three portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 16 Director, the Selected Funds (consisting of three portfolios) since 1998; Director, Washington Post Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President, Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 41 DAVIS VARIABLE ACCOUNT FUND, INC. Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 707 Seventeenth Street, Suite 2700 Denver, Colorado 80202 For more information about Davis Variable Account Fund, Inc., including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report.The Funds’ Statement of Additional Information contains additional information about the Funds’ Directors and is available without charge upon request by calling 1-800-279-0279 and on the Funds’ website at www.davisfunds.com.Quarterly Fact sheets are available on the Funds’ website at www.davisfunds.com. DAVIS VALUE PORTFOLIO Table of Contents Management's Discussion of Fund Performance 2 Fund Overview 4 Expense Example 5 Schedule of Investments 6 Statement of Assets and Liabilities 10 Statement of Operations 11 Statements of Changes in Net Assets 12 Notes to Financial Statements 13 Financial Highlights 18 Director Approval of Advisory Agreements 19 Fund Information 21 Directors and Officers 22 This Semi-Annual Report is authorized for use by existing shareholders.Prospective shareholders must receive a current Davis Value Portfolio prospectus, which contains more information about investment strategies, risks, charges, and expenses.Please read the prospectus carefully before investing or sending money. Shares of the Davis Value Portfolio are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS VALUE PORTFOLIO Management’s Discussion of Fund Performance Performance Overview Davis Value Portfolio delivered a total return on net asset value of 2.51% for the six-month period ended June 30, 2011. Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 6.02%. Every sector1 within the Index, except for financials, delivered positive returns over the six-month period. The sectorswithin the Index that turned in the strongest performance over the six-month period were health care and energy. The sectors within the Index that turned in the weakest performance over the six-month period were financials and information technology. Factors Impacting the Portfolio’s Performance Consumer staple companies were the most important contributor2 to the Portfolio’s performance, both on an absolute basis and relative to the Index. The Portfolio’s consumer staple companies out-performed the corresponding sector within the Index (up 11% versus up 8% for the Index) and had a higher relative average weighting (16% versus 10% for the Index). Costco Wholesale3 and CVS Caremark were among the most important contributors to performance. Health care companies were also an important contributor to the Portfolio’s absolute performance. The Portfolio’s health care companies under-performed the corresponding sector within the Index (up 9% versus up 14% for the Index), but had a higher relative average weighting (12% versus 11% for the Index) in this stronger performing sector. Pfizer was among the most important contributors to performance. Material companies were the most important detractor from the Portfolio’s absolute and relative performance. The Portfolio’s material companies under-performed the corresponding sector within the Index (down 18% versus up 4% for the Index) and had a higher relative average weighting (9% versus 4% for the Index). Sino-Forest was the single most important detractor from the Portfolio’s performance. Listed in Toronto, but operating predominantly in mainland China,Sino-Forest is a commercial timber plantation manager that enters into long-term leases with Chinese provincial cooperatives and obtains the rights to harvest, sell, and replant trees. Sino-Forest became the target of a short seller that accused Sino-Forest of fraud. Davis Advisors’ portfolio managers continue to monitor and evaluate the situation. Energy companies were also significant detractors from the Portfolio’s performance relative to the Index. The Portfolio’s energy companies under-performed the corresponding sector within the Index (up 2% versus up 11% for the Index), but had a higher relative average weighting (16% versus 13% for the Index) in this stronger performing sector. EOG Resources and Occidental Petroleum were among the most important contributors to performance. OGX Petroleo e Gas Participacoes and Canadian Natural Resources were among the most important detractors from performance. Other important contributors to the Portfolio’s performance included American Express and Iron Mountain.Other important detractors from the Portfolio’s performance included Bank of New York Mellon and Wells Fargo. The Portfolio had approximately 19% of its net assets invested in foreign companies at June 30, 2011. As a whole, those companies under-performed the domestic companies held by the Portfolio. Davis Value Portfolio’s investment objective is long-term growth of capital.There can be no assurance that the Portfolio will achieve its objective. Davis Value Portfolio’s principal risks are: stock market risk, manager risk, common stock risk, financial services risk, foreign country risk, headline risk, and fees and expenses risk. See the prospectus for a full description of each risk. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 2 DAVIS VALUE PORTFOLIO Management’s Discussion of Fund Performance – (Continued) Comparison of a $10,000 investment in Davis Value Portfolio versus the Standard & Poor’s 500® Indexover 10 years for an investment made on June 30, 2001 Average Annual Total Return for periods ended June 30, 2011 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Value Portfolio 24.51% 1.06% 3.38% 3.22% 0.62% 0.62% Standard & Poor’s 500® Index 30.69% 2.94% 2.72% 1.44% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Value Portfolio contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today.The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed.Portfolio performance changes over time and current performance may be higher or lower than stated.The operating expense ratio may vary in future years.For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account.If performance included the effect of these additional charges, the return would be lower. 3 DAVIS VALUE PORTFOLIO Fund Overview June 30, 2011 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/11 Net Assets) (% of 06/30/11 Long-Term Portfolio) Fund S&P 500® Common Stock (U.S.) 78.18% Energy 15.75% 12.78% Common Stock (Foreign) 19.29% Diversified Financials 13.90% 6.89% Convertible Bonds (Foreign) 0.09% Health Care 12.33% 11.70% Short-Term Investments 2.09% Insurance 10.35% 3.75% Other Assets & Liabilities 0.35% Food & Staples Retailing 9.51% 2.32% 100.00% Materials 7.16% 3.66% Food, Beverage & Tobacco 6.79% 5.98% Information Technology 5.90% 17.77% Banks 4.41% 2.76% Retailing 3.66% 3.57% Transportation 2.95% 2.03% Other 2.62% 23.71% Commercial & Professional Services 2.41% 0.58% Automobiles & Components 1.21% 0.78% Real Estate 1.05% 1.72% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/11 Net Assets) Costco Wholesale Corp. Food & Staples Retailing 5.03% American Express Co. Consumer Finance 5.03% Wells Fargo & Co. Commercial Banks 4.30% CVS Caremark Corp. Food & Staples Retailing 4.24% EOG Resources, Inc. Energy 3.93% Bank of New York Mellon Corp. Capital Markets 3.58% Loews Corp. Multi-line Insurance 3.43% Occidental Petroleum Corp. Energy 3.11% Merck & Co., Inc. Pharmaceuticals, Biotechnology & Life Sciences 3.00% Devon Energy Corp. Energy 2.97% 4 DAVIS VALUE PORTFOLIO Expense Example (Unaudited) Example As a shareholder of the Fund, you incur ongoing costs only, including advisory and administrative fees and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for the Fund is for the six-month period ended June 30, 2011. Please note that the Expense Example is general and does not reflect charges imposed by your insurance company’s separate account or account specific costs, which may increase your total costs of investing in the Fund. If these charges or account specific costs were included in the Expense Example, the expenses would have been higher. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then, multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Value (01/01/11) Ending Account Value (06/30/11) Expenses Paid During Period* (01/01/11-06/30/11) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. * Expenses are equal to the Fund’s annualized operating expense ratio (0.62%)**, multiplied by the average account valueover the period, multiplied by 181/365 (to reflect the one-half year period). ** The expense ratio reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. 5 DAVIS VALUE PORTFOLIO Schedule of Investments June 30, 2011 (Unaudited) Shares Value (Note 1) COMMON STOCK – (97.47%) CONSUMER DISCRETIONARY – (5.84%) Automobiles & Components – (1.18%) Harley-Davidson, Inc. $ Consumer Durables & Apparel – (0.20%) Hunter Douglas NV(Netherlands) Media – (0.89%) Grupo Televisa S.A., ADR(Mexico) Liberty Media - Starz, Series A* Walt Disney Co. Retailing – (3.57%) Bed Bath & Beyond Inc.* CarMax, Inc.* Expedia, Inc. Liberty Media Corp. - Interactive, Series A* Total Consumer Discretionary CONSUMER STAPLES – (16.32%) Food & Staples Retailing – (9.27%) Costco Wholesale Corp. CVS Caremark Corp. Food, Beverage & Tobacco – (6.63%) Coca-Cola Co. Diageo PLC, ADR(United Kingdom) Heineken Holding NV(Netherlands) Kraft Foods Inc., Class A Nestle S.A.(Switzerland) Philip Morris International Inc. Unilever NV, NY Shares(Netherlands) Household & Personal Products – (0.42%) Natura Cosmeticos S.A.(Brazil) Procter & Gamble Co. Total Consumer Staples ENERGY – (15.37%) Canadian Natural Resources Ltd.(Canada) China Coal Energy Co. - H(China) Devon Energy Corp. EOG Resources, Inc. Occidental Petroleum Corp. OGX Petroleo e Gas Participacoes S.A.(Brazil)* Schlumberger Ltd. Transocean Ltd. Total Energy 6 DAVIS VALUE PORTFOLIO Schedule of Investments – (Continued) June 30, 2011 (Unaudited) Shares Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (28.98%) Banks – (4.30%) Commercial Banks – (4.30%) Wells Fargo & Co. $ Diversified Financials – (13.56%) Capital Markets – (8.09%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. GAM Holding Ltd.(Switzerland) Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) Consumer Finance – (5.03%) American Express Co. Diversified Financial Services – (0.44%) JPMorgan Chase & Co. Visa Inc., Class A Insurance – (10.10%) Insurance Brokers – (0.14%) Aon Corp. Multi-line Insurance – (4.10%) Fairfax Financial Holdings Ltd.(Canada) Fairfax Financial Holdings Ltd., 144A(Canada)(a)(b) Loews Corp. Property & Casualty Insurance – (4.71%) ACE Ltd. Berkshire Hathaway Inc., Class A* 47 Markel Corp.* Progressive Corp. (Ohio) Reinsurance – (1.15%) Everest Re Group, Ltd. Transatlantic Holdings, Inc. Real Estate – (1.02%) Hang Lung Group Ltd.(Hong Kong) Total Financials HEALTH CARE – (12.03%) Health Care Equipment & Services – (3.70%) Baxter International Inc. Becton, Dickinson and Co. Express Scripts, Inc.* 7 DAVIS VALUE PORTFOLIO Schedule of Investments – (Continued) June 30, 2011 (Unaudited) Shares Value (Note 1) COMMON STOCK – (CONTINUED) HEALTH CARE – (CONTINUED) Pharmaceuticals, Biotechnology & Life Sciences – (8.33%) Agilent Technologies, Inc.* $ Johnson & Johnson Merck & Co., Inc. Pfizer Inc. Roche Holding AG - Genusschein(Switzerland) Total Health Care INDUSTRIALS – (5.99%) Capital Goods – (0.76%) Lockheed Martin Corp. Commercial & Professional Services – (2.35%) D&B Corp. Iron Mountain Inc. Transportation – (2.88%) China Merchants Holdings International Co., Ltd.(China) China Shipping Development Co. Ltd. - H(China) Kuehne & Nagel International AG(Switzerland) LLX Logistica S.A.(Brazil)* PortX Operacoes Portuarias S.A.(Brazil)* Total Industrials INFORMATION TECHNOLOGY – (5.75%) Semiconductors & Semiconductor Equipment – (1.77%) Intel Corp. Texas Instruments Inc. Software & Services – (3.30%) Activision Blizzard, Inc. Google Inc., Class A* Microsoft Corp. Technology Hardware & Equipment – (0.68%) Hewlett-Packard Co. Total Information Technology MATERIALS – (6.90%) Air Products and Chemicals, Inc. BHP Billiton PLC(United Kingdom) Martin Marietta Materials, Inc. Monsanto Co. Potash Corp. of Saskatchewan Inc.(Canada) Praxair, Inc. Rio Tinto PLC(United Kingdom) Sealed Air Corp. Sino-Forest Corp.(Canada)* Sino-Forest Corp., 144A(Canada)*(a)(b) Total Materials 8 DAVIS VALUE PORTFOLIO Schedule of Investments – (Continued) June 30, 2011 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) TELECOMMUNICATION SERVICES – (0.29%) America Movil SAB de C.V., Series L, ADR(Mexico) $ Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $237,930,603) CONVERTIBLE BONDS – (0.09%) MATERIALS – (0.09%) Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13(Canada) (b) $ TOTAL CONVERTIBLE BONDS – (Identified cost $736,000) SHORT-TERM INVESTMENTS – (2.09%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.07%, 07/01/11, dated 06/30/11, repurchase value of $8,369,016 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-11.25%, 08/15/11-04/01/40, total market value $8,536,380) TOTAL SHORT-TERM INVESTMENTS – (Identified cost $8,369,000) Total Investments – (99.65%) – (Identified cost $247,035,603) – (c) Other Assets Less Liabilities – (0.35%) Net Assets – (100.00%) $ ADR: American Depositary Receipt * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $1,026,098 or 0.26% of the Fund's net assets as of June 30, 2011. (b) Restricted Security – See Note 7 of the Notes to Financial Statements. (c) Aggregate cost for federal income tax purposes is $248,811,996.At June 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 9 DAVIS VALUE PORTFOLIO Statement of Assets and Liabilities At June 30, 2011 (Unaudited) ASSETS: Investments in securities at value* (see accompanying Schedule of Investments) $ Cash Cash - foreign currencies** Receivables: Capital stock sold Dividends and interest Investment securities sold Prepaid expenses Total assets LIABILITIES: Payables: Capital stock redeemed Investment securities purchased Accrued management fee Other accrued expenses Total liabilities NET ASSETS $ SHARES OUTSTANDING NET ASSET VALUE, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ Additional paid-in capital Undistributed net investment income Accumulated net realized gainsfrom investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency transactions Net Assets $ *Including: Cost of Investments $ **Cost of cash - foreign currencies See Notes to Financial Statements 10 DAVIS VALUE PORTFOLIO Statement of Operations For the six months ended June 30, 2011 (Unaudited) INVESTMENT INCOME: Income: Dividends* $ Interest Total income Expenses: Management fees (Note 3) $ Custodian fees Transfer agent fees Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees Miscellaneous Total expenses Expenses paid indirectly (Note 4) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain from: Investment transactions Foreign currency transactions Net realized gain Net decrease in unrealized appreciation Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ *Net of foreign taxes withheld as follows $ See Notes to Financial Statements 11 DAVIS VALUE PORTFOLIO Statements of Changes in Net Assets Six months ended June 30, 2011 (Unaudited) Year ended December 31, 2010 OPERATIONS: Net investment income $ $ Net realized gain from investments and foreign currency transactions Net increase (decrease) in unrealized appreciation on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income – CAPITAL SHARE TRANSACTIONS: Net decrease in net assets resulting from capital share transactions (Note 5) Total decrease in net assets NET ASSETS: Beginning of period End of period* $ $ *Including undistributed (overdistributed) net investment income of $ $ See Notes to Financial Statements 12 DAVIS VALUE PORTFOLIO Notes to Financial Statements June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Fund is a separate series of Davis Variable Account Fund, Inc. (a Maryland corporation), which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company.Only insurance companies, for the purpose of funding variable annuity or variable life insurance contracts, may purchase shares of the Fund.The following is a summary of significant accounting policies followed by the Fund in the preparation of financial statements. Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 13 DAVIS VALUE PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs* Inputs Total Equity securities: Consumer discretionary $ $ $ – $ Consumer staples – Energy – Financials – Health care – Industrials – Information technology – – Materials – Telecommunication services – – Convertible debt securities – – Short-term securities – – Total $ $ $ – $ Level 1 to Level 2 Transfers**: Consumer discretionary $ Consumer staples Energy Financials Health care Industrials Materials Total $ *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. **Application of fair value procedures for securities traded on foreign exchanges triggered transfers between Level 1 and Level 2 assets during the six months ended June 30, 2011. Master Repurchase Agreements - The Fund, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts.These balances are invested in one or more repurchase agreements, secured by U.S. Government securities.A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature.Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation.The cost basis of such assets and liabilities is determined based upon historical exchange rates.Income and expenses are translated at average exchange rates in effect as accrued or incurred. 14 DAVIS VALUE PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Foreign Currency- The Fund may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar.Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Fund as an unrealized gain or loss.When the forward currency contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed.Investments in forward currency contracts may expose the Fund to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books, and the U.S. Dollar equivalent of the amounts actually received or paid.Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate.The Fund includes foreign currency gains and losses realized on the sale of investments together with market gains and losses on such investments in the Statement of Operations. Federal Income Taxes- It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders.Therefore, no provision for federal income or excise tax is required.The Adviser has analyzed the Fund’s tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of June 30, 2011, no provision for income tax would be required in the Fund’s financial statements related to these tax positions.The Fund’s federal and state (Arizona and Maryland) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue.The earliest tax year that remains subject to examination by these jurisdictions is 2007.At December 31, 2010, the Fund had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards Expiring 12/31/2017 $ The Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted on December 22, 2010. The Act makes changes to several tax rules impacting the Fund.In general, the provisions of the Act will be effective for the Fund’s fiscal year ending December 31, 2011. Although the Act provides several benefits,including the unlimited carryforward of future capital losses, there may be a greater likelihood that all or a portion ofthe Fund’s pre-enactment capital loss carryforwards may expire without being utilized due to the fact that post-enactment capital losses get utilized before pre-enactment capital loss carryforwards.Relevant information regarding the impact of the Act on the Fund, if any, will be contained within the “Federal Income Taxes” section of the Notes to Financial Statements for the fiscal year ending December 31, 2011. Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost.Dividend income is recorded on the ex-dividend date.Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. 15 DAVIS VALUE PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date.Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, passive foreign investment company shares, and foreign currency transactions.The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes.Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Fund.The Fund adjusts certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Indemnification - Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, some of the Fund’s contracts with its service providers contain general indemnification clauses.The Fund’s maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Fund cannot be determined and the Fund has no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period.Actual results may differ from these estimates. Directors Fees and Expenses - The Fund set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the six months ended June 30, 2011 were $19,213,998 and $96,668,917, respectively. NOTE 3 - INVESTMENT ADVISORY FEES AND OTHER TRANSACTIONS WITH AFFILIATES Advisory fees are paid monthly to the Adviser at an annual rate of 0.55% of the Fund’s average net assets. Boston Financial Data Services, Inc. (“BFDS”) is the Fund’s primary transfer agent.State Street Bank and Trust Company (“State Street Bank”) is the Fund’s primary accounting provider.Fees for such services are included in the custodian fee as State Street Bank also serves as the Fund’s custodian.The Adviser is also paid for certain accounting services.The fee paid to the Adviser for these services for the six months ended June 30, 2011 amounted to $3,498.Certain directors and officers of the Fund are also directors and officers of the general partner of the Adviser. Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Fund.DSA-NY performs research and portfolio management services for the Fund under a Sub-Advisory Agreement with the Adviser.The Fund pays no fees directly to DSA-NY. NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Fund.Such reductions amounted to $1 during the six months ended June 30, 2011. 16 DAVIS VALUE PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 5 - CAPITAL STOCK At June 30, 2011, there were 500 million shares of capital stock ($0.001 par value per share) authorized. Transactions in capital stock were as follows: Six months ended Year ended June 30, 2011(Unaudited) December 31, 2010 Shares Amount Shares Amount Shares sold $ $ Shares issued in reinvestment of distributions – – Shares redeemed Net decrease $ $ NOTE 6 - BANK BORROWINGS The Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes.The purchase of securities with borrowed funds creates leverage in the Fund.The Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively.Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%.The Fund had no borrowings during the six months ended June 30, 2011. NOTE 7 - RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale.They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $1,375,698 or 0.34% of the Fund’s net assets as of June 30, 2011. Information regarding restricted securities is as follows: Security Acquisition Date Principal Shares/ Units Cost per Share/Unit Valuation perShare/Unit as of June 30, 2011 Fairfax Financial Holdings Ltd., 144A 02/23/10 NA $ $ Sino-Forest Corp., Conv. Sr. Notes, 5.00%, 08/01/13 07/17/08 $ $ Sino-Forest Corp., 144A 12/11/09 NA $ $ 17 DAVIS VALUE PORTFOLIO Financial Highlights The following financial information represents selected data for each share of capital stock outstanding throughout each period: Six months ended June 30, 2011 Year ended December 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net Investment Income Net Realized and Unrealized Gains (Losses) Total from Investment Operations 0.30 1.37 (5.87) 1.92 Dividends and Distributions: Dividends from Net Investment Income – Distributions from Realized Gains – Total Dividends and Distributions – (0.08) (0.35) (0.78) (0.11) Net Asset Value, End of Period $ 12.27 $ 11.97 $ 10.75 $ 8.26 $ $ Total Returna % Ratios/Supplemental Data: Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Gross %b % Netc %b % Ratio of Net Investment Income to Average Net Assets %b % Portfolio Turnover Rated 4 % 21 % 20 % 17 % 9 % 19 % a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Total returns are not annualized for periods of less than one year and do not reflect charges attributable to your insurance company’s separate account.Inclusion of these charges would reduce the total returns shown. b Annualized. c The Net Ratio of Expenses to Average Net Assets reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. d The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period.Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. See Notes to Financial Statements 18 DAVIS VALUE PORTFOLIO Director Approval of Advisory Agreements Process of Annual Review The Board of Directors of the Davis Funds oversees the management of each Davis Fund and, as required by law, determines annually whether to approve the continuance of each Davis Fund’s advisory agreement with Davis Selected Advisers, L.P. and sub-advisory agreement with Davis Selected Advisers-NY, Inc. (jointly “Davis Advisors” and “Advisory Agreements”). As a part of this process the Independent Directors, with the assistance of counsel for the Independent Directors, prepared questions submitted to Davis Advisors in anticipation of the annual contract review. The Independent Directors were provided with responsive background material (including recent investment performance data), and their counsel provided guidance, prior to a separate contract review meeting held in March 2011 where the Independent Directors reviewed and evaluated all information which they deemed reasonably necessary in the circumstances. Upon completion of this review, the Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of Davis Value Portfolio and its shareholders. Reasons the Independent Directors Approved Continuation of the Advisory Agreements The Independent Directors’ determinations were based upon a comprehensive consideration of all information provided to the Independent Directors and were not the result of any single factor. The following facts and conclusions were important, but not exclusive, in the Independent Directors’ recommendation to renew the Advisory Agreements. The Independent Directors considered not only the investment performance of the Fund, but also the full range and quality of services provided by Davis Advisors to the Fund and its shareholders, including whether it: 1. Achieves satisfactory investment results over the long-term after all costs; 2. Handles shareholder transactions, inquiries, requests, and records efficiently and effectively, and provides quality accounting, legal, and compliance services, and oversight of third party service providers; and 3. Fosters healthy investor behavior. Davis Advisors is reimbursed a portion of its costs in providing some, but not all, of these services. A shareholder’s ultimate return is the product of a fund’s results as well as the shareholder’s behavior, specifically in selecting when to invest or redeem. The Independent Directors concluded that, through its actions and communications, Davis Advisors has attempted to have a meaningful, positive impact on investor behavior. The Independent Directors noted the importance of reviewing quantitative measures, but also recognized that qualitative factors are also important in assessing whether Davis Funds shareholders are likely to be well served by the renewal of the Advisory Agreements. They noted both the value and shortcomings of purely quantitative measures, including the data provided by independent service providers, and concluded that while such measures and data may be informative, the judgment of the Independent Directors must take many factors, including those listed below, into consideration in representing the shareholders of the Davis Funds.In connection with reviewing comparative performance information, the Independent Directors generally give greater weight to longer-term measurements. The Independent Directors expect Davis Advisors to employ a disciplined, company-specific, research-driven, businesslike, long-term investment philosophy. The Independent Directors recognized Davis Advisors’ (a) efforts to minimize transaction costs by generally having a long-term time horizon and low portfolio turnover; (b) record of generally producing satisfactory results over longer-term periods; (c) efforts towards fostering healthy investor behavior by, among other things, providing informative and substantial educational material; and (d) efforts to promote shareholder interests by actively speaking out on corporate governance issues. 19 DAVIS VALUE PORTFOLIO Director Approval of Advisory Agreements – (Continued) Reasons the Independent Directors Approved Continuation of the Advisory Agreements – (Continued) The Independent Directors reviewed (a) comparative fee and expense information for other funds, as selected and analyzed by a nationally recognized independent service provider; (b) information regarding fees charged by Davis Advisors to other advisory clients, including funds which it sub-advises and private accounts, as well as the differences in the services provided to such other clients; and (c) the fee schedule of the Fund, including an assessment of competitive fee schedules. The Independent Directors reviewed the fixed management fee for the Fund and the profitability of the Fund to Davis Advisors, the extent to which economies of scale might be realized if the Fund’s net assets increased, and whether the fixed fee reflected those potential economies of scale. The Independent Directors considered the nature, quality, and extent of the services being provided to the Fund and the costs incurred by Davis Advisors in providing such services. The Independent Directors considered various potential benefits that Davis Advisors may receive in connection with the services it provides under the Advisory Agreements with the Fund, including a review of portfolio brokerage practices. The Independent Directors noted that Davis Advisors does not use client commissions to pay for publications that are available to the general public or for third-party research services. The Independent Directors compared the fees paid to Davis Advisors by the Davis Funds with those paid by Davis Advisor’s sub-advised clients, private account clients, and managed money/wrap clients. To the extent sub-advised or private account fees were lower than fees paid by the Funds, the Independent Directors noted that the range of services provided to the Funds is more extensive and the risks associated with operating SEC registered, publicly traded mutual funds are greater. Serving as the primary adviser for mutual funds is more work because of the complex overlay of regulatory, tax and accounting issues which are unique to mutual funds. In addition, the work required to service shareholders is more extensive because of the significantly greater number of shareholders and managing trading is more complex because of more frequent fund flows, as well as IRS diversification compliance. With respect to risk, not only has regulation become more complex and burdensome, but the scrutiny of regulators and shareholders has gotten more intense. The Independent Directors noted that Davis Value Portfolio had under-performed its benchmark, the Standard & Poor’s 500® Index, over the one-, three-, and five-year time periods and out-performed over the ten-year time period, all ended February 28, 2011. The Fund under-performed the average performance of its peer group as determined by an independent service provider over the one-, three-, and five-year time periods and out-performed over the ten-year time period, all ended December 31, 2010. The Independent Directors noted that the Fund out-performed the Standard & Poor’s 500® Index in 5 of the 7 rolling five-year time frames and its peer group in all of the 7 rolling five-year time frames ended December 31 for each year from 2004 through 2010. The Fund out-performed both the Index and its peer group in both of the rolling ten-year time frames ended December 31 for each year from 2009 through 2010. The Independent Directors considered the contractual advisory fee, noting that it was below the asset-weighted average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Value Portfolio, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Approval of Advisory Agreements The Independent Directors concluded that Davis Advisors had provided Davis Value Portfolio and its shareholders a reasonable level of both investment and non-investment services. The Independent Directors further concluded that shareholders have received a significant benefit from Davis Advisors’ shareholder oriented approach, as well as the execution of its investment discipline. The Independent Directors determined that the advisory fee for Davis Value Portfolio was reasonable in light of the nature, quality and extent of the services being provided to the Fund, the costs incurred by Davis Advisors in providing such service, and in comparison to the range of the average advisory fees of its peer group as determined by an independent service provider. The Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of the Fund and its shareholders. The Independent Directors and the full Board of Directors therefore voted to continue the Advisory Agreements. 20 DAVIS VALUE PORTFOLIO Fund Information Portfolio Proxy Voting Policies and Procedures The Fund has adopted Portfolio Proxy Voting Policies and Procedures under which the Fund votes proxies relating to securities held by the Fund.A description of the Fund’s Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Fund is required to file Form N-PX, with its complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year.The Fund’s Form N-PX filing is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Fund’s website at www.davisfunds.com, or on the SEC’s website at www.sec.gov.The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 21 DAVIS VALUE PORTFOLIO Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon, Feinblatt, Rothman, Hoffberger and Hollander, LLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago. Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corporation (insurance company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). G. Bernard Hamilton (03/18/37) Director Director since 1978 Managing General Partner, Avanti Partners, L.P. (investment partnership), retired 2005. 13 none Samuel H. Iapalucci (07/19/52) Director Director since 2006 Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Chairman, NorthRoad Capital Management, LLC (investment management firm) since June 2002. 13 none Marsha Williams (03/28/51) Director Director since 1999 Retired; former Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT). 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Company, NV (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 22 DAVIS VALUE PORTFOLIO Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. 16 Director, the Selected Funds (consisting of three portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 16 Director, the Selected Funds (consisting of three portfolios) since 1998; Director, Washington Post Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President, Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 23 DAVIS VALUE PORTFOLIO Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 707 Seventeenth Street, Suite 2700 Denver, Colorado 80202 For more information about Davis Value Portfolio, including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report.The Fund’s Statement of Additional Information contains additional information about the Fund’s Directors and is available without charge upon request by calling 1-800-279-0279 and on the Fund’s website at www.davisfunds.com.Quarterly Fact sheets are available on the Fund’s website at www.davisfunds.com. DAVIS FINANCIAL PORTFOLIO Table of Contents Management’s Discussion of Fund Performance 2 Fund Overview 4 Expense Example 5 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Notes to Financial Statements 12 Financial Highlights 18 Director Approval of Advisory Agreements 19 Fund Information 21 Directors and Officers 22 This Semi-Annual Report is authorized for use by existing shareholders.Prospective shareholders must receive a current Davis Financial Portfolio prospectus, which contains more information about investment strategies, risks, charges, and expenses.Please read the prospectus carefully before investing or sending money. Shares of the Davis Financial Portfolio are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS FINANCIAL PORTFOLIO Management’s Discussion of Fund Performance Performance Overview Davis Financial Portfolio delivered a total return on net asset value of 1.55% for the six-month period ended June 30, 2011.Over the same time period, the Standard & Poor’s 500® Index(“Index”) returned 6.02%. The Index’s banking, diversified financial, and insurance industry groups1 all turned in negative performances, as the Index’s financial sector was the only sector of the Index to turn in a negative performance. Factors Impacting the Portfolio’s Performance The Portfolio’s financial sector holdings out-performed the corresponding sector within the Index (up 2% versus down 3% for the Index).The Portfolio had a limited amount of assets invested in other sectors. Those non-financial holdings, mostly in energy and industrials, overall contributed2 to the Portfolio’s performance. Diversified financial companies were the largest contributor to the Portfolio’s performance. The Portfolio’s diversified financialcompanies out-performed the corresponding industry group within the Index (up 7% versus down 5% for the Index). Oaktree3, American Express, Visa, Moody’s, and Cielo were among the most important contributors to performance. Goldman Sachs, Bank of New York Mellon, Julius Baer Group, and First Marblehead were among the most important detractors from performance. The Portfolio no longer owns Moody’s. Insurance companies also contributed to the Portfolio’s performance. The Portfolio’s insurance companies out-performed the corresponding industry group within the Index (up 1% versus down less than 1% for the Index). Loews, Progressive, and Markel were among the most important contributors to performance. China Life Insurance and Transatlantic Holdings were among the most important detractors from performance. Banking companies were important detractors from the Portfolio’s performance. The Portfolio’s banking companies under-performed the corresponding industry group within the Index (down 10% versus down 7% for the Index).State Bank of India and Wells Fargo were among the most important detractors from performance. The Portfolio had approximately 25% of its net assets invested in foreign companies at June 30, 2011. As a whole, those companies under-performed the domestic companies held by the Portfolio. Davis Financial Portfolio’s investment objective is long-term growth of capital.There can be no assurance that the Portfolio will achieve its objective.Davis Financial Portfolio’s principal risks are: stock market risk, manager risk, common stock risk, concentrated portfolio risk, financial services risk, focused portfolio risk, foreign country risk, under $10 billion market capitalization risk, interest rate sensitivity risk, credit risk, fees and expenses risk, and headline risk.See the prospectus for a full description of each risk. Davis Financial Portfolio concentrates its investments in the financial sector, and it may be subject to greater risks than a portfolio that does not concentrate its investments in a particular sector.The Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of the financial sector more than a portfolio that does not concentrate its portfolio. 1The companies included in the Standard & Poor’s 500® Index are divided into ten sectors.One or more industry groups make up a sector. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 2 DAVIS FINANCIAL PORTFOLIO Management’s Discussion of Fund Performance – (Continued) Comparison of a $10,000 investment in Davis Financial Portfolio versus the Standard & Poor’s 500® Indexover 10 years for an investment made on June 30, 2001 Average Annual Total Return for periods ended June 30, 2011 Fund & Benchmark Index 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Financial Portfolio 21.33% (1.39)% 1.49% 2.61% 0.67% 0.67% Standard & Poor’s 500® Index 30.69% 2.94% 2.72% 1.44% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The performance data for Davis Financial Portfolio contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today.The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed.Portfolio performance changes over time and current performance may be higher or lower than stated.The operating expense ratio may vary in future years.For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account.If performance included the effect of these additional charges, the return would be lower. Davis Financial Portfolio received a favorable class action settlement from a company that it no longer owns.This settlement had a material impact on the investment performance of the Portfolio in 2009.This was a one-time event that is unlikely to be repeated. 3 DAVIS FINANCIAL PORTFOLIO Fund Overview June 30, 2011 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/11 Net Assets) (% of06/30/11 Stock Holdings) Fund S&P 500® Common Stock (U.S.) 73.09% Diversified Financials 40.57% 6.89% Common Stock (Foreign) 25.26% Insurance 30.09% 3.75% Short-Term Investments 1.56% Banks 15.85% 2.76% Other Assets & Liabilities 0.09% Energy 5.06% 12.78% 100.00% Commercial & Professional Services 4.15% 0.58% Food & Staples Retailing 2.10% 2.32% Retailing 1.30% 3.57% Materials 0.88% 3.66% Information Technology – 17.77% Health Care – 11.70% Other – 34.22% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/11 Net Assets) American Express Co. Consumer Finance 8.77% Oaktree Capital Group LLC, Class A, 144A Diversified Financial Services 8.47% Transatlantic Holdings, Inc. Reinsurance 8.42% Loews Corp. Multi-line Insurance 7.38% Wells Fargo & Co. Commercial Banks 6.59% State Bank of India Ltd., GDR Commercial Banks 6.58% Canadian Natural Resources Ltd. Energy 4.98% Julius Baer Group Ltd. Capital Markets 4.72% Markel Corp. Property & Casualty Insurance 4.62% Bank of New York Mellon Corp. Capital Markets 4.41% 4 DAVIS FINANCIAL PORTFOLIO Expense Example (Unaudited) Example As a shareholder of the Fund, you incur ongoing costs only, including advisory and administrative fees and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for the Fund is for the six-month period ended June 30, 2011. Please note that the Expense Example is general and does not reflect charges imposed by your insurance company’s separate account or account specific costs, which may increase your total costs of investing in the Fund. If these charges or account specific costs were included in the Expense Example, the expenses would have been higher. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then, multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Value (01/01/11) Ending Account Value (06/30/11) Expenses Paid During Period* (01/01/11-06/30/11) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. * Expenses are equal to the Fund’s annualized operating expense ratio (0.67%)**, multiplied by the average account valueover the period, multiplied by 181/365 (to reflect the one-half year period). ** The expense ratio reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. 5 DAVIS FINANCIAL PORTFOLIO Schedule of Investments June 30, 2011 (Unaudited) Shares Value (Note 1) COMMON STOCK – (98.35%) CONSUMER DISCRETIONARY – (1.27%) Retailing – (1.27%) Bed Bath & Beyond Inc.* $ Total Consumer Discretionary CONSUMER STAPLES – (2.06%) Food & Staples Retailing – (2.06%) CVS Caremark Corp. Total Consumer Staples ENERGY – (4.98%) Canadian Natural Resources Ltd.(Canada) Total Energy FINANCIALS – (85.08%) Banks – (15.59%) Commercial Banks – (15.59%) Banco Santander Brasil S.A., ADS(Brazil) ICICI Bank Ltd., ADR(India) SKBHC Holdings LLC*(a) State Bank of India Ltd., GDR(India) U.S. Bancorp Wells Fargo & Co. Diversified Financials – (39.90%) Capital Markets – (18.22%) Ameriprise Financial, Inc. Bank of New York Mellon Corp. Brookfield Asset Management Inc., Class A(Canada) Charles Schwab Corp. GAM Holding Ltd.(Switzerland) Goldman Sachs Group, Inc. Julius Baer Group Ltd.(Switzerland) T. Rowe Price Group Inc. Consumer Finance – (9.23%) American Express Co.(b) First Marblehead Corp.* Diversified Financial Services – (12.45%) Bank of America Corp. Cielo S.A.(Brazil) Oaktree Capital Group LLC, Class A, 144A(c) RHJ International(Belgium)* Visa Inc., Class A Insurance – (29.59%) Life & Health Insurance – (1.31%) China Life Insurance Co., Ltd., ADR(China) 6 DAVIS FINANCIAL PORTFOLIO Schedule of Investments – (Continued) June 30, 2011 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Insurance – (Continued) Multi-line Insurance – (7.38%) Loews Corp.(b) $ Property & Casualty Insurance – (9.77%) ACE Ltd. Markel Corp.* Progressive Corp. (Ohio) Reinsurance – (11.13%) Everest Re Group, Ltd. Transatlantic Holdings, Inc. Total Financials INDUSTRIALS – (4.09%) Commercial & Professional Services – (4.09%) Iron Mountain Inc. Total Industrials MATERIALS – (0.87%) Sino-Forest Corp.(Canada)* Total Materials TOTAL COMMON STOCK – (Identified cost $56,273,619) SHORT-TERM INVESTMENTS – (1.56%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.07%, 07/01/11, dated 06/30/11, repurchase value of $1,178,002 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-11.25%, 08/15/11-04/01/40, total market value $1,201,560) $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $1,178,000) Total Investments – (99.91%) – (Identified cost $57,451,619) – (d) Other Assets Less Liabilities – (0.09%) Net Assets – (100.00%) $ ADR: American Depositary Receipt ADS: American Depositary Share GDR: Global Depositary Receipt * Non-Income producing security. 7 DAVIS FINANCIAL PORTFOLIO Schedule of Investments – (Continued) June 30, 2011 (Unaudited) (a) Restricted securities – See Notes 7 of the Notes to Financial Statements. (b) A portion of these securities is pledged to cover unfunded capital commitments at June 30, 2011. (c) This security is subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in this security to realize current valuations.This security amounted to $6,398,350 or 8.47% of the Fund’s net assets as of June 30, 2011. (d) Aggregate cost for federal income tax purposes is $58,144,663.At June 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 8 DAVIS FINANCIAL PORTFOLIO Statement of Assets and Liabilities At June 30, 2011 (Unaudited) ASSETS: Investments in securities at value* (see accompanying Schedule of Investments) $ Cash Receivables: Capital stock sold Dividends and interest Investment securities sold Prepaid expenses Total assets LIABILITIES: Payables: Capital stock redeemed Accrued audit fees Accrued custodian fees Accrued management fees Other accrued expenses Total liabilities NET ASSETS $ SHARES OUTSTANDING NET ASSET VALUE, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ Additional paid-in capital Undistributed net investment income Accumulated net realized losses from investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency transactions Net Assets $ *Including: Cost of Investments $ See Notes to Financial Statements 9 DAVIS FINANCIAL PORTFOLIO Statement of Operations For the six months ended June 30, 2011 (Unaudited) INVESTMENT INCOME: Income: Dividends* $ Interest Total income Expenses: Management fees (Note 3) $ Custodian fees Transfer agent fees Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees 28 Miscellaneous Total expenses Expenses paid indirectly (Note 4) Net expenses Net investment income REALIZED & UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain (loss) from: Investment transactions Foreign currency transactions Net realized gain Net decrease in unrealized appreciation Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ *Net of foreign taxes withheld as follows $ See Notes to Financial Statements 10 DAVIS FINANCIAL PORTFOLIO Statements of Changes in Net Assets Six months ended June 30, 2011 (Unaudited) Year ended December 31, 2010 OPERATIONS: Net investment income $ $ Net realized gain from investments and foreign currency transactions Net increase (decrease) in unrealized appreciation on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income – CAPITAL SHARE TRANSACTIONS: Net decrease in net assets resulting from capital share transactions (Note 5) Total decrease in net assets NET ASSETS: Beginning of period End of period* $ $ *Including undistributed net investment income of $ $ See Notes to Financial Statements 11 DAVIS FINANCIAL PORTFOLIO Notes to Financial Statements June 30, 2011 (Unaudited) NOTE 1- SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Fund is a separate series of Davis Variable Account Fund, Inc. (a Maryland corporation), which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company.Only insurance companies, for the purpose of funding variable annuity or variable life insurance contracts, may purchase shares of the Fund.The following is a summary of significant accounting policies followed by the Fund in the preparation of financial statements. Security Valuation- The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements- Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 12 DAVIS FINANCIAL PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Value Measurements – (Continued) The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs* Inputs Total Equity securities: Consumer discretionary $ $ – $ – $ Consumer staples – – Energy – – Financials Industrials – – Materials – – Short-term securities – – Total $ Level 1 to Level 2 transfers**: Financials $ *Includes certain securities trading primarily outside the U.S. whose value the Fund adjusted as a result of significant market movements following the close of local trading. **Application of fair value procedures for securities traded on foreign exchanges triggered transfers between Level 1 and Level 2 assets during the six months ended June 30, 2011. The following table reconciles the valuation of assets in which significant unobservable inputs (Level 3) were used in determining fair value for the six months ended June 30, 2011: Investment Securities: Beginning balance $ Change in unrealized appreciation (depreciation) – Net purchases (sales) – Ending balance $ The cost of purchases and the proceeds from sales may include securities received or delivered through corporate actions or exchanges.Realized and unrealized gains (losses) are included in the related amounts on investments in the Statement of Operations. Master Repurchase Agreements – The Fund, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts.These balances are invested in one or more repurchase agreements, secured by U.S. Government securities.A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature.Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. 13 DAVIS FINANCIAL PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Currency Translation – The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation.The cost basis of such assets and liabilities is determined based upon historical exchange rates.Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency– The Fund may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar.Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Fund as an unrealized gain or loss.When the forward currency contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed.Investments in forward currency contracts may expose the Fund to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books, and the U.S. Dollar equivalent of the amounts actually received or paid.Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate.The Fund includes foreign currency gains and losses realized on the sale of investments together with market gains and losses on such investments in the Statement of Operations. Federal Income Taxes– It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders.Therefore, no provision for federal income or excise tax is required.The Adviser has analyzed the Fund’s tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of June 30, 2011, no provision for income tax would be required in the Fund’s financial statements related to these tax positions.The Fund’s federal and state (Arizona and Maryland) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue.The earliest tax year that remains subject to examination by these jurisdictions is 2007. At December 31, 2010, the Fund had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards Expiring 12/31/2016 $ 12/31/2017 Total $ The Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted on December 22, 2010. The Act makes changes to several tax rules impacting the Fund.In general, the provisions of the Act will be effective for the Fund’s fiscal year ending December 31, 2011. Although the Act provides several benefits,including the unlimited carryforward of future capital losses, there may be a greater likelihood that all or a portion of Fund’s pre-enactment capital loss carryforwards may expire without being utilized due to the fact that post-enactment capital losses get utilized before pre-enactment capital loss carryforwards.Relevant information regarding the impact of the Act on the Fund, if any, will be contained within the “Federal Income Taxes” section of the Notes to Financial Statements for the fiscal year ending December 31, 2011. 14 DAVIS FINANCIAL PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Securities Transactions and Related Investment Income– Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost.Dividend income is recorded on the ex-dividend date.Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. Dividends and Distributions to Shareholders – Dividends and distributions to shareholders are recorded on the ex-dividend date.Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales, foreign currency transactions, passive foreign investment company shares, and partnership income.The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes.Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Fund.The Fund adjusts certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Indemnification – Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, some of the Fund’s contracts with its service providers contain general indemnification clauses.The Fund’s maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Fund cannot be determined and the Fund has no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements– In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period.Actual results may differ from these estimates. Directors Fees and Expenses – The Fund set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. Unfunded Capital Commitments – Unfunded capital commitments represent agreements which obligate a fund to meet capital calls in the future.Payment would be made when a capital call is requested.Capital calls can only be made if and when certain requirements have been fulfilled; thus, the timing and the amount of such capital calls cannot readily be determined.Unfunded capital commitments are recorded when capital calls are requested.As of June 30, 2011, unfunded capital commitments amounted to $1,291,188. NOTE 2 – PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the six months ended June 30, 2011 were $6,103,156 and $13,520,265, respectively. 15 DAVIS FINANCIAL PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 3- INVESTMENT ADVISORY FEES AND OTHER TRANSACTIONS WITH AFFILIATES Advisory fees are paid monthly to the Adviser at an annual rate of 0.55% of the Fund’s average net assets. Boston Financial Data Services, Inc. (“BFDS”) is the Fund’s primary transfer agent.State Street Bank and Trust Company (“State Street Bank”) is the Fund’s primary accounting provider.Fees for such services are included in the custodian fee as State Street Bank also serves as the Fund’s custodian.The Adviser is also paid for certain accounting services.The fee paid to the Adviser for these services for the six months ended June 30, 2011 amounted to $1,002.Certain directors and officers of the Fund are also directors and officers of the general partner of the Adviser. Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Fund.DSA-NY performs research and portfolio management services for the Fund under a Sub-Advisory Agreement with the Adviser.The Fund pays no fees directly to DSA-NY. NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Fund.Such reductions amounted to $1 during the six months ended June 30, 2011. NOTE 5- CAPITAL STOCK At June 30, 2011, there were 500 million shares of capital stock ($0.001 par value per share) authorized. Transactions in capital stock were as follows: Six months ended Year ended June 30, 2011(Unaudited) December 31, 2010 Shares Amount Shares Amount Shares sold $ $ Shares issued in reinvestment of distributions – – Shares redeemed Net decrease $ $ NOTE 6- BANK BORROWINGS The Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes.The purchase of securities with borrowed funds creates leverage in the Fund.The Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively.Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%.The Fund had no borrowings during the six months ended June 30, 2011. 16 DAVIS FINANCIAL PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 7 – RESTRICTED SECURITIES Restricted securities are not registered under the Securities Act of 1933 and may have contractual restrictions on resale.They are valued under methods approved by the Board of Directors as reflecting fair value. The aggregate value of restricted securities amounted to $395,726 or 0.52% of the Fund’s net assets as of June 30, 2011. Information regarding restricted securities is as follows: Security Acquisition Date Units Cost per Unit Valuation perUnit as of June 30, 2011 SKBHC Holdings LLC 11/08/10 $ $ 17 DAVIS FINANCIAL PORTFOLIO Financial Highlights The following financial information represents selected data for each share of capital stock outstanding throughout each period: Six months ended June 30, 2011 Year ended December 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net Investment Income Net Realized and Unrealized Gains (Losses) Total from Investment Operations 0.17 1.11 2.93 (6.68) (0.95) 2.56 Dividends and Distributions: Dividends from Net Investment Income – – Distributions from Realized Gains – – – Total Dividends and Distributions – (0.09) (0.07) (0.47) (1.07) (0.10) Net Asset Value, End of Period $ Total Returna % % %b % % % Ratios/Supplemental Data: Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Gross %c % Netd %c % Ratio of Net Investment Income to Average Net Assets %c % Portfolio Turnover Ratee 8 % 2 % 10 % 16 % 17 % 9 % a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Total returns are not annualized for periods of less than one year and do not reflect charges attributable to your insurance company’s separate account.Inclusion of these charges would reduce the total returns shown. b Davis Financial Portfolio received a favorable class action settlement from a company that it no longer owns. This settlement had an approximate impact of 0.4% on the investment performance of the Fund in 2009. This was a one-time event that is unlikely to be repeated. c Annualized. d The Net Ratio of Expenses to Average Net Assets reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. e The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period.Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. See Notes to Financial Statements 18 DAVIS FINANCIAL PORTFOLIO Director Approval of Advisory Agreements Process of Annual Review The Board of Directors of the Davis Funds oversees the management of each Davis Fund and, as required by law, determines annually whether to approve the continuance of each Davis Fund’s advisory agreement with Davis Selected Advisers, L.P. and sub-advisory agreement with Davis Selected Advisers-NY, Inc. (jointly “Davis Advisors” and “Advisory Agreements”). As a part of this process the Independent Directors, with the assistance of counsel for the Independent Directors, prepared questions submitted to Davis Advisors in anticipation of the annual contract review. The Independent Directors were provided with responsive background material (including recent investment performance data), and their counsel provided guidance, prior to a separate contract review meeting held in March 2011 where the Independent Directors reviewed and evaluated all information which they deemed reasonably necessary in the circumstances. Upon completion of this review, the Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of Davis Financial Portfolio and its shareholders. Reasons the Independent Directors Approved Continuation of the Advisory Agreements The Independent Directors’ determinations were based upon a comprehensive consideration of all information provided to the Independent Directors and were not the result of any single factor. The following facts and conclusions were important, but not exclusive, in the Independent Directors’ recommendation to renew the Advisory Agreements. The Independent Directors considered not only the investment performance of the Fund, but also the full range and quality of services provided by Davis Advisors to the Fund and its shareholders, including whether it: 1. Achieves satisfactory investment results over the long-term after all costs; 2. Handles shareholder transactions, inquiries, requests, and records efficiently and effectively, and provides quality accounting, legal, and compliance services, and oversight of third party service providers; and 3. Fosters healthy investor behavior. Davis Advisors is reimbursed a portion of its costs in providing some, but not all, of these services. A shareholder’s ultimate return is the product of a fund’s results as well as the shareholder’s behavior, specifically in selecting when to invest or redeem. The Independent Directors concluded that, through its actions and communications, Davis Advisors has attempted to have a meaningful, positive impact on investor behavior. The Independent Directors noted the importance of reviewing quantitative measures, but also recognized that qualitative factors are also important in assessing whether Davis Funds shareholders are likely to be well served by the renewal of the Advisory Agreements. They noted both the value and shortcomings of purely quantitative measures, including the data provided by independent service providers, and concluded that while such measures and data may be informative, the judgment of the Independent Directors must take many factors, including those listed below, into consideration in representing the shareholders of the Davis Funds.In connection with reviewing comparative performance information, the Independent Directors generally give greater weight to longer-term measurements. The Independent Directors expect Davis Advisors to employ a disciplined, company-specific, research-driven, businesslike, long-term investment philosophy. The Independent Directors recognized Davis Advisors’ (a) efforts to minimize transaction costs by generally having a long-term time horizon and low portfolio turnover; (b) record of generally producing satisfactory results over longer-term periods; (c) efforts towards fostering healthy investor behavior by, among other things, providing informative and substantial educational material; and (d) efforts to promote shareholder interests by actively speaking out on corporate governance issues. 19 DAVIS FINANCIAL PORTFOLIO Director Approval of Advisory Agreements – (Continued) Reasons the Independent Directors Approved Continuation of the Advisory Agreements – (Continued) The Independent Directors reviewed (a) comparative fee and expense information for other funds, as selected and analyzed by a nationally recognized independent service provider; (b) information regarding fees charged by Davis Advisors to other advisory clients, including funds which it sub-advises and private accounts, as well as the differences in the services provided to such other clients; and (c) the fee schedule of the Fund, including an assessment of competitive fee schedules. The Independent Directors reviewed the fixed management fee for the Fund and the profitability of the Fund to Davis Advisors, the extent to which economies of scale might be realized if the Fund’s net assets increased, and whether the fixed fee reflected those potential economies of scale. The Independent Directors considered the nature, quality, and extent of the services being provided to the Fund and the costs incurred by Davis Advisors in providing such services. The Independent Directors considered various potential benefits that Davis Advisors may receive in connection with the services it provides under the Advisory Agreements with the Fund, including a review of portfolio brokerage practices. The Independent Directors noted that Davis Advisors does not use client commissions to pay for publications that are available to the general public or for third-party research services. The Independent Directors compared the fees paid to Davis Advisors by the Davis Funds with those paid by Davis Advisor’s sub-advised clients, private account clients, and managed money/wrap clients. To the extent sub-advised or private account fees were lower than fees paid by the Funds, the Independent Directors noted that the range of services provided to the Funds is more extensive and the risks associated with operating SEC registered, publicly traded mutual funds are greater. Serving as the primary adviser for mutual funds is more work because of the complex overlay of regulatory, tax and accounting issues which are unique to mutual funds. In addition, the work required to service shareholders is more extensive because of the significantly greater number of shareholders and managing trading is more complex because of more frequent fund flows, as well as IRS diversification compliance. With respect to risk, not only has regulation become more complex and burdensome, but the scrutiny of regulators and shareholders has gotten more intense. The Independent Directors noted that Davis Financial Portfolio had under-performed its benchmark, the Standard & Poor’s 500® Index, over the one-, three-, five-, and ten-year time periods ended February 28, 2011. The Fund out-performed theaverage performance of its peer group as determined by an independent service provider over the three-, five-, and ten-year time periods and matched the one-year time period, all ended December 31, 2010. The Independent Directors noted that the Fund out-performed the Standard & Poor’s 500® Index in 3 of the 7 rolling five-year time frames and its peer group in all of the 7 rolling five-year time frames ended December 31 for each year from 2004 through 2010. The Fund out-performed the Index in 1 of the 2 rolling ten-year time frames and its peer group in both of the rolling ten-year time frames ended December 31 for each year from 2009 through 2010. The Independent Directors considered the contractual advisory fee, noting that it was below the asset-weighted average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Financial Portfolio, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Approval of Advisory Agreements The Independent Directors concluded that Davis Advisors had provided Davis Financial Portfolio and its shareholders a reasonable level of both investment and non-investment services. The Independent Directors further concluded that shareholders have received a significant benefit from Davis Advisors’ shareholder oriented approach, as well as the execution of its investment discipline. The Independent Directors determined that the advisory fee for Davis Financial Portfolio was reasonable in light of the nature, quality and extent of the services being provided to the Fund, the costs incurred by Davis Advisors in providing such service, and in comparison to the range of the average advisory fees of its peer group as determined by an independent service provider. The Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of the Fund and its shareholders. The Independent Directors and the full Board of Directors therefore voted to continue the Advisory Agreements. 20 DAVIS FINANCIAL PORTFOLIO Fund Information Portfolio Proxy Voting Policies and Procedures The Fund has adopted Portfolio Proxy Voting Policies and Procedures under which the Fund votes proxies relating to securities held by the Fund.A description of the Fund’s Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Fund is required to file Form N-PX, with its complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year.The Fund’s Form N-PX filing is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Fund’s website at www.davisfunds.com, or on the SEC’s website at www.sec.gov.The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 21 DAVIS FINANCIAL PORTFOLIO Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon, Feinblatt, Rothman, Hoffberger and Hollander, LLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago. Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corporation (insurance company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). G. Bernard Hamilton (03/18/37) Director Director since 1978 Managing General Partner, Avanti Partners, L.P. (investment partnership), retired 2005. 13 none Samuel H. Iapalucci (07/19/52) Director Director since 2006 Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Chairman, NorthRoad Capital Management, LLC (investment management firm) since June 2002. 13 none Marsha Williams (03/28/51) Director Director since 1999 Retired; former Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT). 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Company, NV (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 22 DAVIS FINANCIAL PORTFOLIO Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. 16 Director, the Selected Funds (consisting of three portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 16 Director, the Selected Funds (consisting of three portfolios) since 1998; Director, Washington Post Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President, Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 23 DAVIS FINANCIAL PORTFOLIO Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 707 Seventeenth Street, Suite 2700 Denver, Colorado 80202 For more information about Davis Financial Portfolio, including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report.The Fund’s Statement of Additional Information contains additional information about the Fund’s Directors and is available without charge upon request by calling 1-800-279-0279 and on the Fund’s website at www.davisfunds.com.Quarterly Fact sheets are available on the Fund’s website at www.davisfunds.com. DAVIS REAL ESTATE PORTFOLIO Table of Contents Management's Discussion of Fund Performance 2 Fund Overview 4 Expense Example 5 Schedule of Investments 6 Statement of Assets and Liabilities 9 Statement of Operations 10 Statements of Changes in Net Assets 11 Notes to Financial Statements 12 Financial Highlights 16 Director Approval of Advisory Agreements 17 Fund Information 19 Directors and Officers 20 This Semi-Annual Report is authorized for use by existing shareholders.Prospective shareholders must receive a current Davis Real Estate Portfolio prospectus, which contains more information about investment strategies, risks, charges, and expenses.Please read the prospectus carefully before investing or sending money. Shares of the Davis Real Estate Portfolio are not deposits or obligations of any bank, are not guaranteed by any bank, are not insured by the FDIC or any other agency, and involve investment risks, including possible loss of the principal amount invested. DAVIS REAL ESTATE PORTFOLIO Management’s Discussion of Fund Performance Performance Overview Davis Real Estate Portfolio delivered a total return on net asset value of 10.14% for the six-month period ended June 30, 2011. Over the same time period, the Wilshire U.S. Real Estate Securities Index(“Index”) returned 10.77%. Diversified real estate activities and hotels, resorts & cruise lines were the only sub-industries1 within the Index to deliver negative returns, while office REITs and residential REITs turned in the strongest performances. Factors Impacting the Portfolio’s Performance The Portfolio had more invested in office REITs than in any other sub-industry and they were the most important contributor2 to the Portfolio’s absolute performance. The Portfolio’s office REITs under-performed the corresponding sub-industry within the Index (up 12% versus up 14% for the Index), but had a higher relative average weighting (31% versus 17% for the Index) in this stronger performing sub-industry. DuPont FabrosTechnology3, Coresite Realty, Digital Realty, Boston Properties, and Douglas Emmett were among the most important contributors to performance. Corporate Office Properties was among the most important detractors from performance. Residential REITs were the second most important contributor to the Portfolio’s absolute performance. The Portfolio’s residential REITs performed in-line with the corresponding sub-industry within the Index (both up 14%), but had a lower relative average weighting (12% versus 17% for the Index). American Campus and Essex Property Trust were among the most important contributors to performance. Other important contributors to the Portfolio’s performance included Simon Property Group and Forest City Enterprises. Crown Castle International was the single most important detractor from the Portfolio’s performance. This single holding accounted for the majority of the Portfolio’s under-performance relative to the Index. The Portfolio’s cash position earned very little in today’s low interest rate environment and contributed to the Portfolio’s performance lagging the Index.The Portfolio no longer owns Crown Castle International. Davis Real Estate Portfolio’s investment objective is total return through a combination of growth and income.There can be no assurance that the Portfolio will achieve its objective.Davis Real Estate Portfolio’s principal risks are: stock market risk, manager risk, common stock risk, concentrated portfolio risk, real estate portfolio risk, focused portfolio risk, under $10 billion market capitalization risk, foreign country risk, variable current income risk, headline risk, and fees and expenses risk.See the prospectus for a full description of each risk. Davis Real Estate Portfolio concentrates its investments in the real estate sector, and it may be subject to greater risks than a portfolio that does not concentrate its investments in a particular sector.The Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of the real estate sector much more than a portfolio that does not concentrate its portfolio. Davis Real Estate Portfolio is allowed to focus its investments in fewer companies, and it may be subject to greater risks than a more diversified portfolio that is not allowed to focus its investments in a few companies.Should the portfolio manager determine that it is prudent to focus the Portfolio’s portfolio in a few companies, the Portfolio’s investment performance, both good and bad, is expected to reflect the economic performance of its more focused portfolio. 1The companies included in the Wilshire U.S. Real Estate Securities Index are divided into nine sub-industries. 2A company’s or sector’s contribution to or detraction from the Portfolio’s performance is a product both of its appreciation or depreciation and its weighting within the Portfolio.For example, a 5% holding that rises 20% has twice as much impact as a 1% holding that rises 50%. 3This Management Discussion of Fund Performance discusses a number of individual companies.The information provided in this report does not provide information reasonably sufficient upon which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security.The Schedule of Investments lists the Portfolio’s holdings of each company discussed. 2 DAVIS REAL ESTATE PORTFOLIO Management’s Discussion of Fund Performance – (Continued) Comparison of a $10,000 investment in Davis Real Estate Portfolio versus the Standard & Poor’s 500® Index and the Wilshire U.S. Real Estate Securities Indexover 10 years for an investment made on June 30, 2001 Average Annual Total Return for periods ended June 30, 2011 Fund & Benchmark Indices 1-Year 5-Year 10-Year Since Fund’s Inception (07/01/99) Gross Expense Ratio Net Expense Ratio Davis Real Estate Portfolio 26.73% (1.43)% 8.65% 8.48% 0.76% 0.76% Standard & Poor’s 500® Index 30.69% 2.94% 2.72% 1.44% Wilshire U.S. Real Estate Securities Index 35.69% 1.70% 10.44% 11.04% The Standard & Poor’s 500® Index is an unmanaged index of 500 selected common stocks, most of which are listed on the New York Stock Exchange.The Index is adjusted for dividends, weighted towards stocks with large market capitalizations, and represents approximately two-thirds of the total market value of all domestic common stocks.Investments cannot be made directly in the Index. The Wilshire U.S. Real Estate Securities Index is a broad measure of the performance of publicly traded real estate securities. It reflects no deduction for fees or expenses.Investments cannot be made directly in the Index. The performance data for Davis Real Estate Portfolio contained in this report represents past performance and assumes that all distributions were reinvested, and should not be considered as an indication of future performance from an investment in the Portfolio today.The investment return and principal value will fluctuate so that shares may be worth more or less than their original cost when redeemed.Portfolio performance changes over time and current performance may be higher or lower than stated.The operating expense ratio may vary in future years.For more current information please call Davis Funds Investor Services at 1-800-279-0279. Portfolio performance numbers are net of all Portfolio operating expenses, but do not include any insurance charges imposed by your insurance company’s separate account.If performance included the effect of these additional charges, the return would be lower. 3 DAVIS REAL ESTATE PORTFOLIO Fund Overview June 30, 2011 (Unaudited) Portfolio Composition Industry Weightings (% of Fund’s 06/30/11 Net Assets) (% of 06/30/11 Long-Term Portfolio) Wilshire U.S. Real Estate Securities Index Common Stock 82.45% Preferred Stock 5.97% Fund Convertible Bonds 2.87% Office REITs 36.89% 17.04% Short-Term Investments 8.47% Residential REITs 16.47% 17.56% Other Assets & Liabilities 0.24% Specialized REITs 14.05% 25.47% 100.00% Retail REITs 11.76% 23.79% Industrial REITs 6.51% 5.89% Real Estate Operating Companies 5.72% 2.11% Other 4.47% 0.50% Diversified REITs 4.13% 7.64% 100.00% 100.00% Top 10 Long-Term Holdings (% of Fund’s 06/30/11 Net Assets) Alexandria Real Estate Equities, Inc. Office REITs 5.78% Simon Property Group, Inc. Retail REITs 5.76% American Campus Communities, Inc. Residential REITs 4.77% DuPont Fabros Technology Inc. Office REITs 4.61% Forest City Enterprises, Inc., Class A Real Estate Operating Companies 3.81% Vornado Realty Trust Diversified REITs 3.77% Equity Residential Residential REITs 3.56% Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Office REITs 3.26% Entertainment Properties Trust Specialized REITs 3.25% Digital Realty Trust, Inc. Office REITs 3.17% 4 DAVIS REAL ESTATE PORTFOLIO Expense Example (Unaudited) Example As a shareholder of the Fund, you incur ongoing costs only, including advisory and administrative fees and other Fund expenses. The Expense Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Expense Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period indicated, which for the Fund is for the six-month period ended June 30, 2011. Please note that the Expense Example is general and does not reflect charges imposed by your insurance company’s separate account or account specific costs, which may increase your total costs of investing in the Fund. If these charges or account specific costs were included in the Expense Example, the expenses would have been higher. Actual Expenses The information represented in the row entitled “Actual” provides information about actual account values and actual expenses.You may use the information in this row, together with the amount you invested, to estimate the expenses that you paid over the period.Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then, multiply the result by the number under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The information represented in the row entitled “Hypothetical” provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return.The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period.You may use this information to compare the ongoing costs of investing in the Fund and other funds.To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the information in the row entitled “Hypothetical” is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Account Value (01/01/11) Ending Account Value (06/30/11) Expenses Paid During Period* (01/01/11-06/30/11) Actual Hypothetical Hypothetical assumes 5% annual return before expenses. * Expenses are equal to the Fund’s annualized operating expense ratio (0.76%)**, multiplied by the average account valueover the period, multiplied by 181/365 (to reflect the one-half year period). ** The expense ratio reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. 5 DAVIS REAL ESTATE PORTFOLIO Schedule of Investments June 30, 2011 (Unaudited) Shares Value (Note 1) COMMON STOCK – (82.45%) FINANCIALS – (80.16%) Real Estate – (80.16%) Real Estate Investment Trusts (REITs) – (73.63%) Diversified REITs – (3.77%) Vornado Realty Trust $ Industrial REITs – (4.84%) DCT Industrial Trust Inc. EastGroup Properties, Inc. Office REITs – (27.21%) Alexandria Real Estate Equities, Inc. BioMed Realty Trust, Inc. Boston Properties, Inc. Brandywine Realty Trust Coresite Realty Corp. Corporate Office Properties Trust Digital Realty Trust, Inc. Douglas Emmett, Inc. DuPont Fabros Technology Inc. Residential REITs – (15.03%) American Campus Communities, Inc. Education Realty Trust, Inc. Equity Residential Essex Property Trust, Inc. Post Properties, Inc. UDR, Inc. Retail REITs – (9.95%) CBL & Associates Properties, Inc. Regency Centers Corp. Simon Property Group, Inc. Specialized REITs – (12.83%) Cogdell Spencer, Inc. Entertainment Properties Trust LaSalle Hotel Properties Plum Creek Timber Co., Inc. Public Storage U-Store-It Trust Ventas, Inc. Real Estate Management & Development – (6.53%) Real Estate Operating Companies – (4.74%) Brookdale Senior Living Inc.* Forest City Enterprises, Inc., Class A* 6 DAVIS REAL ESTATE PORTFOLIO Schedule of Investments – (Continued) June 30, 2011 (Unaudited) Shares/Principal Value (Note 1) COMMON STOCK – (CONTINUED) FINANCIALS – (CONTINUED) Real Estate – (Continued) Real Estate Management & Development – (Continued) Real Estate Services – (1.79%) CB Richard Ellis Group, Inc., Class A* $ Total Financials TELECOMMUNICATION SERVICES – (2.29%) American Tower Corp., Class A* Total Telecommunication Services TOTAL COMMON STOCK – (Identified cost $17,538,744) PREFERRED STOCK – (5.97%) FINANCIALS – (5.97%) Real Estate – (5.97%) Real Estate Investment Trusts (REITs) – (5.97%) Industrial REITs – (1.11%) ProLogis, Inc., 6.75%, Series M Office REITs – (4.08%) Alexandria Real Estate Equities, Inc., 7.00%, Series D, Conv. Pfd. Digital Realty Trust, Inc., 5.50%, Series D, Cum. Conv. Pfd. Retail REITs – (0.78%) CBL & Associates Properties, Inc., 7.375%, Series D Total Financials TOTAL PREFERRED STOCK – (Identified cost $727,490) CONVERTIBLE BONDS – (2.87%) FINANCIALS – (2.87%) Real Estate – (2.87%) Real Estate Investment Trusts (REITs) – (2.39%) Office REITs – (2.39%) Digital Realty Trust, L.P., 144A Conv. Sr. Notes, 5.50%, 04/15/29(a) $ SL Green Realty Corp., 144A Conv. Sr. Notes,, 3.00%, 03/30/27(a) Real Estate Management & Development – (0.48%) Real Estate Operating Companies – (0.48%) Forest City Enterprises, Inc., Conv. Sr. Notes, 5.00%, 10/15/16 Total Financials TOTAL CONVERTIBLE BONDS – (Identified cost $526,588) 7 DAVIS REAL ESTATE PORTFOLIO Schedule of Investments – (Continued) June 30, 2011 (Unaudited) Principal Value (Note 1) SHORT-TERM INVESTMENTS – (8.47%) Mizuho Securities USA Inc. Joint Repurchase Agreement, 0.07%, 07/01/11, dated 06/30/11, repurchase value of $2,225,004 (collateralized by: U.S. Government agency mortgages and obligations in a pooled cash account, 0.00%-11.25%, 08/15/11-04/01/40, total market value $2,269,500) $ $ TOTAL SHORT-TERM INVESTMENTS – (Identified cost $2,225,000) Total Investments – (99.76%) – (Identified cost $21,017,822) – (b) Other Assets Less Liabilities – (0.24%) Net Assets – (100.00%) $ * Non-Income producing security. (a) These securities are subject to Rule 144A.The Board of Directors of the Fund has determined that there is sufficient liquidity in these securities to realize current valuations.These securities amounted to $626,325 or 2.39% of the Fund's net assets as of June 30, 2011. (b) Aggregate cost for federal income tax purposes is $22,412,908.At June 30, 2011 unrealized appreciation (depreciation) of securities for federal income tax purposes is as follows: Unrealized appreciation $ Unrealized depreciation Net unrealized appreciation $ See Notes to Financial Statements 8 DAVIS REAL ESTATE PORTFOLIO Statement of Assets and Liabilities At June 30, 2011 (Unaudited) ASSETS: Investments in securities at value* (see accompanying Schedule of Investments) $ Cash Receivables: Capital stock sold Dividends and interest Prepaid expenses Total assets LIABILITIES: Payables: Capital stock redeemed Accrued audit fees Accrued custodian fees Accrued management fee Other accrued expenses Total liabilities NET ASSETS $ SHARES OUTSTANDING NET ASSET VALUE, offering, and redemption price per share (Net assets ÷ Shares outstanding) $ NET ASSETS CONSIST OF: Par value of shares of capital stock $ Additional paid-in capital Undistributed net investment income Accumulated net realized losses from investments Net unrealized appreciation on investments and foreign currency transactions Net Assets $ *Including: Cost of Investments $ See Notes to Financial Statements 9 DAVIS REAL ESTATE PORTFOLIO Statement of Operations For the six months ended June 30, 2011 (Unaudited) INVESTMENT INCOME: Income: Dividends* $ Interest Total income Expenses: Management fees (Note 3) $ Custodian fees Transfer agent fees Audit fees Legal fees Accounting fees (Note 3) Reports to shareholders Directors’ fees and expenses Registration and filing fees 10 Miscellaneous Total expenses Expenses paid indirectly (Note 4) Net expenses Net investment income REALIZED & UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY TRANSACTIONS: Net realized gain from investment transactions Net increase in unrealized appreciation Net realized and unrealized gain on investments and foreign currency transactions Net increase in net assets resulting from operations $ See Notes to Financial Statements 10 DAVIS REAL ESTATE PORTFOLIO Statements of Changes in Net Assets Six months ended June 30, 2011 (Unaudited) Year ended December 31, 2010 OPERATIONS: Net investment income $ $ Net realized gain from investments Net increase in unrealized appreciation on investments and foreign currency transactions Net increase in net assets resulting from operations DIVIDENDS AND DISTRIBUTIONS TO SHAREHOLDERS FROM: Net investment income CAPITAL SHARE TRANSACTIONS: Net decrease in net assets resulting from capital share transactions (Note 5) Total increase in net assets NET ASSETS: Beginning of period End of period* $ $ *Including undistributed (overdistributed) net investment income of $ $ See Notes to Financial Statements 11 DAVIS REAL ESTATE PORTFOLIO Notes to Financial Statements June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The Fund is a separate series of Davis Variable Account Fund, Inc. (a Maryland corporation), which is registered under the Investment Company Act of 1940, as amended, as a non-diversified, open-end management investment company.Only insurance companies, for the purpose of funding variable annuity or variable life insurance contracts, may purchase shares of the Fund.The following is a summary of significant accounting policies followed by the Fund in the preparation of financial statements. Security Valuation - The Fund calculates the net asset value of its shares as of the close of the New York Stock Exchange (“Exchange”), normally 4:00 P.M. Eastern time, on each day the Exchange is open for business.Securities listed on the Exchange (and other national exchanges) are valued at the last reported sales price on the day of valuation.Securities traded in the over-the-counter market (e.g. NASDAQ) and listed securities for which no sale was reported on that date are stated at the average of closing bid and asked prices.Securities traded on foreign exchanges are valued based upon the last sales price on the principal exchange on which the security is traded prior to the time when the Fund’s assets are valued.Securities (including restricted securities) for which market quotations are not readily available are valued at their fair value.Securities whose values have been materially affected by what Davis Selected Advisers, L.P. (“Davis Advisors” or “Adviser”), the Fund’s investment adviser, identifies as a significant event occurring before the Fund’s assets are valued but after the close of their respective exchanges will be fair valued.Fair value is determined in good faith using consistently applied procedures under the supervision of the Board of Directors.Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates market value.These valuation procedures are reviewed and subject to approval by the Board of Directors. Value Measurements - Fair value is defined as the price that the Fund would receive upon selling an investment in an orderly transaction to an independent buyer in the principal or most advantageous market for the investment. Various inputs are used to determine the fair value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 – significant unobservable inputs (including Fund’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of June 30, 2011 in valuing the Fund’s investments carried at value: Investments in Securities at Value Valuation Inputs Level 2: Level 3: Other Significant Significant Level 1: Observable Unobservable Quoted Prices Inputs Inputs Total Equity securities: Financials $ $ $ – $ Telecommunication services – – Convertible debt securities – – Short-term securities – – Total $ $ $ – $ 12 DAVIS REAL ESTATE PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Master Repurchase Agreements - The Fund, along with other affiliated funds, may transfer uninvested cash balances into one or more master repurchase agreement accounts.These balances are invested in one or more repurchase agreements, secured by U.S. Government securities.A custodian bank holds securities pledged as collateral for repurchase agreements until the agreements mature.Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal; however, in the event of default by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Currency Translation - The market values of all assets and liabilities denominated in foreign currencies are recorded in the financial statements after translation to the U.S. Dollar based upon the mean between the bid and offered quotations of the currencies against U.S. Dollars on the date of valuation.The cost basis of such assets and liabilities is determined based upon historical exchange rates.Income and expenses are translated at average exchange rates in effect as accrued or incurred. Foreign Currency- The Fund may enter into forward purchases or sales of foreign currencies to hedge certain foreign currency denominated assets and liabilities against declines in market value relative to the U.S. Dollar.Forward currency contracts are marked-to-market daily and the change in market value is recorded by the Fund as an unrealized gain or loss.When the forward currency contract is closed, the Fund records a realized gain or loss equal to the difference between the value of the forward currency contract at the time it was opened and value at the time it was closed.Investments in forward currency contracts may expose the Fund to risks resulting from unanticipated movements in foreign currency exchange rates or failure of the counter-party to the agreement to perform in accordance with the terms of the contract. Reported net realized foreign exchange gains or losses arise from the sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books, and the U.S. Dollar equivalent of the amounts actually received or paid.Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments in securities at fiscal year end, resulting from changes in the exchange rate.The Fund includes foreign currency gains and losses realized on the sale of investments together with market gains and losses on such investments in the Statement of Operations. Federal Income Taxes- It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies, and to distribute substantially all of its taxable income, including any net realized gains on investments not offset by loss carryovers, to shareholders.Therefore, no provision for federal income or excise tax is required.The Adviser has analyzed the Fund’s tax positions taken on federal and state income tax returns for all open tax years and has concluded that as of June 30, 2011, no provision for income tax would be required in the Fund’s financial statements related to these tax positions.The Fund’s federal and state (Arizona and Maryland) income and federal excise tax returns for tax years for which the applicable statutes of limitations have not expired are subject to examination by the Internal Revenue Service and state departments of revenue.The earliest tax year that remains subject to examination by these jurisdictions is 2007.At December 31, 2010 the Fund had available for federal income tax purposes unused capital loss carryforwards as follows: Capital Loss Carryforwards Expiring 12/31/2016 $ 12/31/2017 Total $ The Regulated Investment Company Modernization Act of 2010 (the “Act”) was enacted on December 22, 2010. The Act makes changes to several tax rules impacting the Fund.In general, the provisions of the Act will be effective for the Fund’s fiscal year ending December 31, 2011. Although the Act provides several benefits,including the unlimited carryforward of future capital losses, there may be a greater likelihood that all or a portion ofthe Fund’s pre-enactment capital loss carryforwards may expire without being utilized due to the fact that post-enactment capital losses get utilized before pre-enactment capital loss carryforwards.Relevant information regarding the impact of the Act on the Fund, if any, will be contained within the “Federal Income Taxes” section of the Notes to Financial Statements for the fiscal year ending December 31, 2011. 13 DAVIS REAL ESTATE PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 1 - SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES – (CONTINUED) Securities Transactions and Related Investment Income- Securities transactions are accounted for on the trade date (date the order to buy or sell is executed) with realized gain or loss on the sale of securities being determined based upon identified cost.Dividend income is recorded on the ex-dividend date.Dividend income from REIT securities may include return of capital.Upon notification from the issuer, the amount of the return of capital is reclassified to adjust dividend income, reduce the cost basis, and/or adjust realized gain/loss.Interest income, which includes accretion of discount and amortization of premium, is accrued as earned. Dividends and Distributions to Shareholders - Dividends and distributions to shareholders are recorded on the ex-dividend date.Net investment income (loss), net realized gains (losses), and net unrealized appreciation (depreciation) on investments may differ for financial statement and tax purposes primarily due to differing treatments of wash sales and foreign currency transactions.The character of dividends and distributions made during the fiscal year from net investment income and net realized securities gains may differ from their ultimate characterization for federal income tax purposes.Also, due to the timing of dividends and distributions, the fiscal year in which amounts are distributed may differ from the fiscal year in which income or realized gain was recorded by the Fund.The Fund adjusts certain components of capital to reflect permanent differences between financial statement amounts and net income and realized gains/losses determined in accordance with income tax rules. Indemnification - Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising out of the performance of their duties to the Fund.In addition, some of the Fund’s contracts with its service providers contain general indemnification clauses.The Fund’s maximum exposure under these arrangements is unknown since the amount of any future claims that may be made against the Fund cannot be determined and the Fund has no historical basis for predicting the likelihood of any such claims. Use of Estimates in Financial Statements- In preparing financial statements in conformity with accounting principles generally accepted in the United States of America, management makes estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of income and expenses during the reporting period.Actual results may differ from these estimates. Directors Fees and Expenses - The Fund set up a Rabbi Trust to provide for the deferred compensation plan for Independent Directors that enables them to elect to defer receipt of all or a portion of annual fees they are entitled to receive. The value of an eligible Director’s account is based upon years of service and fees paid to each Director during the years of service. The amount paid to the Director by the Trust under the plan will be determined based upon the performance of the Davis Funds in which the amounts are invested. NOTE 2 - PURCHASES AND SALES OF SECURITIES The cost of purchases and proceeds from sales of investment securities (excluding short-term securities) during the six months ended June 30, 2011 were $6,742,042 and $9,127,371, respectively. NOTE 3 - INVESTMENT ADVISORY FEES AND OTHER TRANSACTIONS WITH AFFILIATES Advisory fees are paid monthly to the Adviser at an annual rate of 0.55% of the Fund’s average net assets. Boston Financial Data Services, Inc. (“BFDS”) is the Fund’s primary transfer agent.State Street Bank and Trust Company (“State Street Bank”) is the Fund’s primary accounting provider.Fees for such services are included in the custodian fee as State Street Bank also serves as the Fund’s custodian.The Adviser is also paid for certain accounting services.The fee paid to the Adviser for these services for the six months ended June 30, 2011 amounted to $1,002.Certain directors and officers of the Fund are also directors and officers of the general partner of the Adviser. Davis Selected Advisers-NY, Inc. (“DSA-NY”), a wholly-owned subsidiary of the Adviser, acts as sub-adviser to the Fund.DSA-NY performs research and portfolio management services for the Fund under a Sub-Advisory Agreement with the Adviser.The Fund pays no fees directly to DSA-NY. 14 DAVIS REAL ESTATE PORTFOLIO Notes to Financial Statements – (Continued) June 30, 2011 (Unaudited) NOTE 4 - EXPENSES PAID INDIRECTLY Under an agreement with State Street Bank, custodian fees are reduced for earnings on cash balances maintained at the custodian by the Fund.Such reductions amounted to $1 during the six months ended June 30, 2011. NOTE 5 - CAPITAL STOCK At June 30, 2011, there were 500 million shares of capital stock ($0.001 par value per share) authorized. Transactions in capital stock were as follows: Six months ended Year ended June 30, 2011(Unaudited) December 31, 2010 Shares Amount Shares Amount Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed Net decrease $ $ NOTE 6 - BANK BORROWINGS The Fund may borrow up to 5% of its assets from a bank to purchase portfolio securities, or for temporary and emergency purposes.The purchase of securities with borrowed funds creates leverage in the Fund.The Fund has entered into an agreement, which enables it to participate with certain other funds managed by the Adviser in an unsecured line of credit with a bank, which permits borrowings up to $50 million, collectively.Interest is charged based on its borrowings, at a rate equal to the higher of the Federal Funds Rate or the Overnight Libor Rate, plus 1.25%.The Fund had no borrowings during the six months ended June 30, 2011. 15 DAVIS REAL ESTATE PORTFOLIO Financial Highlights The following financial information represents selected data for each share of capital stock outstanding throughout each period: Six months ended June 30, 2011 Year ended December 31, (Unaudited) Net Asset Value, Beginning of Period $ Income (Loss) from Investment Operations: Net Investment Income Net Realized and Unrealized Gains (Losses) Total from Investment Operations 0.88 (5.31) (2.98) Dividends and Distributions: Dividends from Net Investment Income Distributions from Realized Gains – – – Return of Capital – Total Dividends and Distributions (0.04) (0.15) (0.16) (0.34) (6.00) (2.82) Net Asset Value, End of Period $ $ $ 7.40 $ $ 11.45 $ Total Returna % Ratios/Supplemental Data: Net Assets, End of Period (in thousands) $ Ratio of Expenses to Average Net Assets: Gross %b % Netc %b % Ratio of Net Investment Income to Average Net Assets %b % Portfolio Turnover Rated 28 % 43 % 70 % 41 % 49 % 38 % a Assumes hypothetical initial investment on the business day before the first day of the fiscal period, with all dividends and distributions reinvested in additional shares on the reinvestment date, and redemption at the net asset value calculated on the last business day of the fiscal period. Total returns are not annualized for periods of less than one year and do not reflect charges attributable to your insurance company’s separate account.Inclusion of these charges would reduce the total returns shown. b Annualized. c The Net Ratio of Expenses to Average Net Assets reflects the impact, if any, of the reduction of expenses paid indirectly and of certain reimbursements from the Adviser. d The lesser of purchases or sales of portfolio securities for a period, divided by the monthly average of the market value of portfolio securities owned during the period.Securities with a maturity or expiration date at the time of acquisition of one year or less are excluded from the calculation. See Notes to Financial Statements 16 DAVIS REAL ESTATE PORTFOLIO Director Approval of Advisory Agreements Process of Annual Review The Board of Directors of the Davis Funds oversees the management of each Davis Fund and, as required by law, determines annually whether to approve the continuance of each Davis Fund’s advisory agreement with Davis Selected Advisers, L.P. and sub-advisory agreement with Davis Selected Advisers-NY, Inc. (jointly “Davis Advisors” and “Advisory Agreements”). As a part of this process the Independent Directors, with the assistance of counsel for the Independent Directors, prepared questions submitted to Davis Advisors in anticipation of the annual contract review. The Independent Directors were provided with responsive background material (including recent investment performance data), and their counsel provided guidance, prior to a separate contract review meeting held in March 2011 where the Independent Directors reviewed and evaluated all information which they deemed reasonably necessary in the circumstances. Upon completion of this review, the Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of Davis Real Estate Portfolio and its shareholders. Reasons the Independent Directors Approved Continuation of the Advisory Agreements The Independent Directors’ determinations were based upon a comprehensive consideration of all information provided to the Independent Directors and were not the result of any single factor. The following facts and conclusions were important, but not exclusive, in the Independent Directors’ recommendation to renew the Advisory Agreements. The Independent Directors considered not only the investment performance of the Fund, but also the full range and quality of services provided by Davis Advisors to the Fund and its shareholders, including whether it: 1. Achieves satisfactory investment results over the long-term after all costs; 2. Handles shareholder transactions, inquiries, requests, and records efficiently and effectively, and provides quality accounting, legal, and compliance services, and oversight of third party service providers; and 3. Fosters healthy investor behavior. Davis Advisors is reimbursed a portion of its costs in providing some, but not all, of these services. A shareholder’s ultimate return is the product of a fund’s results as well as the shareholder’s behavior, specifically in selecting when to invest or redeem. The Independent Directors concluded that, through its actions and communications, Davis Advisors has attempted to have a meaningful, positive impact on investor behavior. The Independent Directors noted the importance of reviewing quantitative measures, but also recognized that qualitative factors are also important in assessing whether Davis Funds shareholders are likely to be well served by the renewal of the Advisory Agreements. They noted both the value and shortcomings of purely quantitative measures, including the data provided by independent service providers, and concluded that while such measures and data may be informative, the judgment of the Independent Directors must take many factors, including those listed below, into consideration in representing the shareholders of the Davis Funds.In connection with reviewing comparative performance information, the Independent Directors generally give greater weight to longer-term measurements. The Independent Directors expect Davis Advisors to employ a disciplined, company-specific, research-driven, businesslike, long-term investment philosophy. The Independent Directors recognized Davis Advisors’ (a) efforts to minimize transaction costs by generally having a long-term time horizon and low portfolio turnover; (b) record of generally producing satisfactory results over longer-term periods; (c) efforts towards fostering healthy investor behavior by, among other things, providing informative and substantial educational material; and (d) efforts to promote shareholder interests by actively speaking out on corporate governance issues. 17 DAVIS REAL ESTATE PORTFOLIO Director Approval of Advisory Agreements – (Continued) Reasons the Independent Directors Approved Continuation of the Advisory Agreements – (Continued) The Independent Directors reviewed (a) comparative fee and expense information for other funds, as selected and analyzed by a nationally recognized independent service provider; (b) information regarding fees charged by Davis Advisors to other advisory clients, including funds which it sub-advises and private accounts, as well as the differences in the services provided to such other clients; and (c) the fee schedule of the Fund, including an assessment of competitive fee schedules. The Independent Directors reviewed the fixed management fee for the Fund and the profitability of the Fund to Davis Advisors, the extent to which economies of scale might be realized if the Fund’s net assets increased, and whether the fixed fee reflected those potential economies of scale. The Independent Directors considered the nature, quality, and extent of the services being provided to the Fund and the costs incurred by Davis Advisors in providing such services. The Independent Directors considered various potential benefits that Davis Advisors may receive in connection with the services it provides under the Advisory Agreements with the Fund, including a review of portfolio brokerage practices. The Independent Directors noted that Davis Advisors does not use client commissions to pay for publications that are available to the general public or for third-party research services. The Independent Directors compared the fees paid to Davis Advisors by the Davis Funds with those paid by Davis Advisor’s sub-advised clients, private account clients, and managed money/wrap clients. To the extent sub-advised or private account fees were lower than fees paid by the Funds, the Independent Directors noted that the range of services provided to the Funds is more extensive and the risks associated with operating SEC registered, publicly traded mutual funds are greater. Serving as the primary adviser for mutual funds is more work because of the complex overlay of regulatory, tax and accounting issues which are unique to mutual funds. In addition, the work required to service shareholders is more extensive because of the significantly greater number of shareholders and managing trading is more complex because of more frequent fund flows, as well as IRS diversification compliance. With respect to risk, not only has regulation become more complex and burdensome, but the scrutiny of regulators and shareholders has gotten more intense. The Independent Directors noted that Davis Real Estate Portfolio had under-performed its benchmark, the Wilshire U.S. Real Estate Securities Index, over the one-, three-, five-, and ten-year time periods ended February 28, 2011. The Fund had under-performed the average performance of its peer group as determined by an independent service provider over the one-, three-, five-, and ten-year time periods ended December 31, 2010. The Independent Directors noted that the Fund out-performed the Wilshire U.S. Real Estate Securities Index in 1 of the 7 rolling five-year time frames and its peer group in 4 of the 7 rolling five-year time frames ended December 31 for each year from 2004 through 2010. The Fund under-performed both the Index and its peer group in both of the rolling ten-year time frames ended December 31 for each year from 2009 through 2010. The Independent Directors considered the contractual advisory fee, noting that it was below the asset-weighted average of funds with similar investment objectives as determined by an independent service provider. The Independent Directors also considered the total expense ratio for Davis Real Estate Portfolio, noting that the expenses were reasonable and below the average ratios of its peer group as determined by an independent service provider. Approval of Advisory Agreements The Independent Directors concluded that Davis Advisors had provided Davis Real Estate Portfolio and its shareholders a reasonable level of both investment and non-investment services. The Independent Directors further concluded that shareholders have received a significant benefit from Davis Advisors’ shareholder oriented approach, as well as the execution of its investment discipline. The Independent Directors determined that the advisory fee for Davis Real Estate Portfolio was reasonable in light of the nature, quality and extent of the services being provided to the Fund, the costs incurred by Davis Advisors in providing such service, and in comparison to the range of the average advisory fees of its peer group as determined by an independent service provider. The Independent Directors found that the terms of the Advisory Agreements are fair and reasonable and that continuation of the Advisory Agreements was in the best interest of the Fund and its shareholders. The Independent Directors and the full Board of Directors therefore voted to continue the Advisory Agreements. 18 DAVIS REAL ESTATE PORTFOLIO Fund Information Portfolio Proxy Voting Policies and Procedures The Fund has adopted Portfolio Proxy Voting Policies and Procedures under which the Fund votes proxies relating to securities held by the Fund.A description of the Fund’s Portfolio Proxy Voting Policies and Procedures is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. In addition, the Fund is required to file Form N-PX, with its complete proxy voting record for the 12 months ended June 30th, no later than August 31st of each year.The Fund’s Form N-PX filing is available (i) without charge, upon request, by calling the Fund toll-free at 1-800-279-0279, (ii) on the Fund’s website at www.davisfunds.com, and (iii) on the SEC’s website at www.sec.gov. Form N-Q The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Form N-Q is available without charge, upon request, by calling 1-800-279-0279, on the Fund’s website at www.davisfunds.com, or on the SEC’s website at www.sec.gov.The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC, and information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 19 DAVIS REAL ESTATE PORTFOLIO Directors and Officers For the purposes of their service as directors to the Davis Funds, the business address for each of the directors is 2949 E. Elvira Road, Suite 101, Tucson, AZ 85756. Each Director serves until their retirement, resignation, death or removal. Subject to exceptions and exemptions, which may be granted by the Independent Directors, Directors must retire at the close of business on the last day of the calendar year in which the Director attains age seventy-four (74). Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Independent Directors Marc P. Blum (09/09/42) Director Director since 1986 Chief Executive Officer, World Total Return Fund, LLLP; of Counsel to Gordon, Feinblatt, Rothman, Hoffberger and Hollander, LLC (law firm). 13 Director, Legg Mason Investment Counsel & Trust Company N.A. (asset management company) and Rodney Trust Company (Delaware). John S. Gates, Jr. (08/02/53) Director Director since 2007 Chairman and Chief Executive Officer of PortaeCo LLC, a private investment company (beginning in 2006); Co-founder of CenterPoint Properties Trust (REIT); Co-chairman and Chief Executive Officer for 22 years (until 2006). 13 Director, DCT Industrial Trust (REIT); Chairman, Regional Transportation Authority of Chicago. Thomas S. Gayner (12/16/61) Director/ Chairman Director since 2004 President and Chief Investment Officer, Markel Corporation (insurance company). 13 Director, Washington Post Co. (publishing company); Director, Colfax Corp. (engineering and manufacturer of pumps and fluid handling equipment). G. Bernard Hamilton (03/18/37) Director Director since 1978 Managing General Partner, Avanti Partners, L.P. (investment partnership), retired 2005. 13 none Samuel H. Iapalucci (07/19/52) Director Director since 2006 Former Executive Vice President and Chief Financial Officer, CH2M-HILL Companies, Ltd. (engineering). 13 Director, Trow Global Holdings Inc. (engineering & consulting). Robert P. Morgenthau (03/22/57) Director Director since 2002 Chairman, NorthRoad Capital Management, LLC (investment management firm) since June 2002. 13 none Marsha Williams (03/28/51) Director Director since 1999 Retired; former Senior Vice President and Chief Financial Officer, Orbitz Worldwide, Inc. (travel-services provider) 2007-2010; former Executive Vice President and Chief Financial Officer, Equity Office Properties Trust (REIT). 13 Director, Modine Manufacturing, Inc. (heat transfer technology); Director, Chicago Bridge & Iron Company, NV (industrial construction and engineering); Director, Fifth Third Bancorp (diversified financial services). 20 DAVIS REAL ESTATE PORTFOLIO Directors and Officers – (Continued) Name (birthdate) Position(s) Held With Fund Term of Office and Length of Time Served Principal Occupation(s) During Past Five Years Number of Portfolios in Fund Complex Overseen by Director Other Directorships Held by Director Inside Directors* Andrew A. Davis (06/25/63) Director Director since 1997 President or Vice President of each Davis Fund and Selected Fund; President, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. 16 Director, the Selected Funds (consisting of three portfolios) since 1998. Christopher C. Davis (07/13/65) Director Director since 1997 President or Vice President of each Davis Fund, Selected Fund, and Clipper Fund; Chairman, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser, including sole member of the Adviser’s general partner, Davis Investments, LLC; Employee of Shelby Cullom Davis & Co. (registered broker/dealer). 16 Director, the Selected Funds (consisting of three portfolios) since 1998; Director, Washington Post Co. (publishing company). *Andrew A. Davis and Christopher C. Davis own partnership units (directly, indirectly, or both) of the Adviser and are considered to be “interested persons” of the Funds as defined in the Investment Company Act of 1940. Andrew A. Davis and Christopher C. Davis are brothers. Officers Andrew A. Davis (born 06/25/63, Davis Funds officer since 1997). See description in the section on Inside Directors. Christopher C. Davis (born 07/13/65, Davis Funds officer since 1997). See description in the section on Inside Directors. Kenneth C. Eich (born 08/14/53, Davis Funds officer since 1997). Executive Vice President and Principal Executive Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Chief Operating Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Douglas A. Haines (born 03/04/71, Davis Funds officer since 2004). Vice President, Treasurer, Chief Financial Officer, Principal Financial Officer, and Principal Accounting Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Director of Fund Accounting, Davis Selected Advisers, L.P. Sharra L. Haynes (born 09/25/66, Davis Funds officer since 1997). Vice President, Chief Compliance Officer of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President and Chief Compliance Officer, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Thomas D. Tays (born 03/07/57, Davis Funds officer since 1997). Vice President and Secretary of each of the Davis Funds (consisting of 13 portfolios), Selected Funds (consisting of three portfolios), and Clipper Fund, Inc. (consisting of one portfolio); Vice President, Chief Legal Officer and Secretary, Davis Selected Advisers, L.P., and also serves as an executive officer in certain companies affiliated with the Adviser. Arthur Don (born 09/24/53, Davis Funds officer since 1991). Assistant Secretary (for clerical purposes only) of each of the Davis Funds and Selected Funds; Shareholder, Greenberg Traurig, LLP (law firm); counsel to the Independent Directors and the Davis Funds. 21 DAVIS REAL ESTATE PORTFOLIO Investment Adviser Davis Selected Advisers, L.P. (Doing business as “Davis Advisors”) 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 (800) 279-0279 Distributor Davis Distributors, LLC 2949 East Elvira Road, Suite 101 Tucson, Arizona 85756 Transfer Agent Boston Financial Data Services, Inc. c/o The Davis Funds P.O. Box 8406 Boston, Massachusetts 02266-8406 Custodian State Street Bank and Trust Co. One Lincoln Street Boston, Massachusetts 02111 Counsel Greenberg Traurig, LLP 77 West Wacker Drive, Suite 3100 Chicago, Illinois 60601 Independent Registered Public Accounting Firm KPMG LLP 707 Seventeenth Street, Suite 2700 Denver, Colorado 80202 For more information about Davis Real Estate Portfolio, including management fee, charges, and expenses, see the current prospectus, which must precede or accompany this report.The Fund’s Statement of Additional Information contains additional information about the Fund’s Directors and is available without charge upon request by calling 1-800-279-0279 and on the Fund’s website at www.davisfunds.com.Quarterly Fact sheets are available on the Fund’s website at www.davisfunds.com. 22 ITEM 2. CODE OF ETHICS Not Applicable ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT The registrant’s board of directors has determined that independent trustee Marsha Williams qualifies as the “audit committee financial expert”, as defined in Item 3 of form N-CSR. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES Not Applicable ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS Not Applicable ITEM 6. SCHEDULE OF INVESTMENTS Not Applicable. The complete Schedule of Investments is included in Item 1 of this for N-CSR ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES Not Applicable ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANIES AND AFFILIATED PURCHASERS Not Applicable ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS There have been no changes to the procedure by which shareholders may recommend nominees to the registrant’s Board of Trustees. ITEM 11. CONTROLS AND PROCUDURES (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3 (c) under the Investment Company Act of 1940, as amended) are effective as of a date within 90 days of the filing date of this report. (b) There have been no significant changes in the registrant’s internal controls or in other factors that could significantly affect these controls. ITEM 12. EXHIBITS (a)(1) Not Applicable (a)(2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 are attached. (a)(3) Not Applicable (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DAVIS VARIABLE ACCOUNT FUND, INC. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: August 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ Kenneth C. Eich Kenneth C. Eich Principal Executive Officer Date: August 25, 2011 By /s/ Douglas A. Haines Douglas A. Haines Principal Financial Officer Date: August 25, 2011
